IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                               November 18, 2014 Session

        STATE OF TENNESSEE v. GEORGE GEOVONNI THOMAS

                   Appeal from the Criminal Court for Knox County
                         No. 86216C    Walter Kurtz, Judge




              No. E2013-01738-CCA-R3-CD         - Filed February 5, 2015


A Knox County jury found the Defendant, George Geovonni Thomas, guilty of thirty-eight
criminal charges, including first degree murder, aggravated rape, especially aggravated
robbery, and especially aggravated kidnapping. The jury imposed sentences of life in prison
for the first-degree murder convictions. The trial court imposed sentences for the remaining
convictions for an effective sentence of two consecutive life sentences plus twenty-five years
in the Tennessee Department of Correction. The Defendant appeals asserting that: (1) the
trial court erred when it denied his motion to suppress his statements; (2) the trial court
improperly admitted an “unreliable unrecorded statement attributed by law enforcement to
[the Defendant];” (3) the criminal responsibility statute is void for vagueness; (4) the trial
court erred when it retroactively applied the Dorantes evidentiary standard pertaining to
circumstantial evidence; (5) the presentment was insufficient for failure to charge criminal
responsibility; and (6) the evidence is insufficient to sustain his convictions. After a
thorough review of the record and applicable authorities, we affirm the trial court’s
judgments.

  Tenn. R. App. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

R OBERT W. W EDEMEYER, J., delivered the opinion of the Court, in which J OHN E VERETT
W ILLIAMS and T IMOTHY L. E ASTER, JJ., joined.

W. Thomas Dillard and Stephen Ross Johnson, Knoxville, Tennessee, for the appellant,
George Geovonni Thomas.

Herbert H. Slatery, III, Attorney General and Reporter; Deshea Dulany Faughn, Senior
Counsel; Charme Allen, District Attorney General; Leland Price and Takisha Fitzgerald,
Assistant District Attorneys General for the appellee, State of Tennessee.
                                                OPINION
                                                 I. Facts

        This case arises from offenses surrounding the January 2007 carjacking, robbery,
kidnapping, rape, and murder of C.C. and C.N., the victims.1 The victims in this case were
last seen by friends on Saturday night, January 6, 2007. Concern grew when the victims
failed to show up at a party that night as planned and when C.C. failed to show up for work
the following day, Sunday, January 7, 2007. Family and friends located C.C.’s abandoned
silver Toyota 4Runner on Sunday night, January 7, 2007, at the intersection of Glider Avenue
and Chipman Street in Knoxville, Tennessee. In the days following the victims’
disappearance, C.C. was found dead in a garbage can inside 2316 Chipman Street, a
residence leased to Lemaricus Davidson and Daphne Sutton, and C.N.’s body was found next
to railroad tracks that ran behind 2316 Chipman Street.

       A Knox County grand jury charged the Defendant with forty-six counts2 for his role
in these crimes. The Defendant was charged with multiple counts of first degree murder,
especially aggravated robbery, especially aggravated kidnapping, aggravated rape, and theft.
Three co-defendants were also charged and convicted for these crimes: Lemaricus Devall
Davidson, Letalvis Darnell Cobbins, and Vanessa Coleman.

       At trial, Josh Anderson, C.N.’s best friend, testified that on Saturday, January 6, 2007,
he and C.N. played golf together. After golf, the two men went to Mr. Anderson’s residence
where C.N. spoke with his girlfriend, C.C., to make plans for the evening. C.N. arranged to
drop Mr. Anderson off at a mutual friend’s party and then take C.C. to dinner before the
couple returned to join their friends at the party. C.N. drove Mr. Anderson in C.N.’s Chevy
2500 HD pick-up truck to the location of the party and then left to pick up C.C. at Kara
Sowards’s apartment and take her to dinner. Mr. Anderson said that he became concerned
at around 10:00 p.m. when C.C. and C.N. had not arrived at the party as planned. Mr.
Anderson placed telephone calls to both C.C. and C.N.’s cell phones, but neither phone was
answered.



        1
         It is the policy of this Court to protect the identity of victims of sexual offenses by referring to
them and their immediate family members by their initials.
        2
         On May 30, 2008, the Defendant filed a motion to cure a multiplicitous indictment. Following a
hearing, the trial court merged eight of the counts into other counts of the indictment, leaving thirty-eight
remaining charges against the Defendant.

                                                      2
        Mr. Anderson testified that he and a friend drove to Kara Sowards’s apartment to see
if they could find the couple. When they arrived, C.N.’s truck was parked in the parking lot,
but C.C.’s vehicle, a silver Toyota 4Runner, was not there. The men knocked on the
apartment door, but no one answered. It began raining, so Mr. Anderson retrieved the golf
clubs that he and C.N. had left in the back of C.N.’s truck earlier in the day. While doing so,
he looked inside the truck to see if C.N. had inadvertently left his cell phone in his vehicle
as an explanation as to why C.N. had not answered any of his telephone calls. Mr. Anderson
stated that he did not see C.N.’s cell phone inside the truck.

       Mr. Anderson testified that the next morning, Sunday, January 7, 2007, he learned that
C.C. had not shown up for work, which he described as a “red flag.” Later in the day, Mr.
Anderson learned of the area where C.N. and C.C.’s cell phones had last accessed a cell
tower, and he joined a group in searching that area. It was in this area that C.C.’s 4Runner
was found. Mr. Anderson said that C.C.’s vehicle was pulled off the road in the grass and
stickers that had once been on the outside of the windows of the vehicle had been removed.
He described one of the stickers as a “Power T” sticker. He also noted that the front seats
in the vehicle were “leaned back really far,” and there was mud inside, which he found
inconsistent with how C.C. normally maintained her vehicle. Mr. Anderson said that he also
noted a pack of Newport cigarettes in the car, which he thought strange because neither C.C.
nor C.N. smoked cigarettes, and a cell phone charger that had been “ripped apart.”

       Mr. Anderson identified a photograph of the UT hat that C.N. had worn while playing
golf on January 6, 2007. The photograph was taken of the hat after police had recovered the
UT hat from a house located at 2316 Chipman Street. Mr. Anderson testified that he did not
know the defendants charged in this case nor was he familiar with the residence at 2316
Chipman Street. He stated that neither C.C. nor C.N. knew the Defendant or any of the co-
defendants or had ever been to the residence at 2316 Chipman Street prior to these offenses.

        Kara Sowards testified that in January 2007 she lived at the Washington Ridge
Apartments. She stated that her best friend, C.C., did not live with her but stayed at the
apartment occasionally. Ms. Sowards recalled that C.C. arrived at her apartment at around
5:00 p.m. on Saturday, January 6, 2007. The two ran an errand together and then returned
to the apartment to get ready for a birthday party at a friend’s house. Ms. Sowards left for
the party at around 8:00 p.m., while C.C. remained at the apartment waiting for C.N. to take
her to dinner before the couple joined their friends at the party.

       Ms. Sowards testified that she had been at the party for about an hour when she saw,
through the bay window, C.N.’s truck pull into the driveway. When she didn’t see C.C. and
C.N. come in the house with the others that arrived at that time, she asked Mr. Anderson
about C.C. and C.N. Mr. Anderson told her that C.N. had left to go pick up C.C. for dinner.

                                              3
Ms. Sowards said that she immediately called C.C. to notify her that C.N. was on his way
since C.C. had been waiting for C.N. for an hour. Approximately an hour and a half later,
Ms. Sowards called C.C. again to see why she and C.N. had not arrived at the party. C.C.
did not answer her phone, so Ms. Sowards sent a text message asking C.C.’s location. Ms.
Sowards said that it was unusual for C.C. not to respond to Ms. Sowards’s telephone calls
or text messages. Ms. Sowards continued to call C.C.’s phone throughout the evening with
no response.

       Ms. Sowards testified that she returned from the party to her apartment at around 3:30
a.m. on Sunday, January 7, 2007. She said that she parked her car next to C.N.’s truck,
thinking it was odd that his vehicle was in the parking lot, but C.C.’s vehicle was not. She
explained that normally C.N. drove when he and C.C. went out together. When she went
inside her apartment, she did not find C.C. or C.N..

        Ms. Sowards testified that she awoke at 10:00 a.m. on Sunday, January 7, and once
again called C.C.’s cell phone. She said that, this time, the phone went directly to voicemail
without ringing. Later that day Ms. Sowards learned that C.C. had never arrived for work
at the Shoe Department in West Town Mall on Sunday. On Sunday evening, she joined a
group of people to search the area where C.C.’s cell phone had last accessed a cell tower.
During the search of the area, C.C.’s vehicle was found on the side of the road near the
intersection of Glider Avenue and Chipman Street. C.C.’s vehicle normally had several
stickers on the windows, but the “Power T” sticker and an “orange North Face sticker” had
been removed. Once police arrived and opened the vehicle, Ms. Sowards observed mud
inside the vehicle inconsistent with how C.C. maintained her vehicle. She also noticed that
the front seats were pushed all the way back and were leaned back to the furthest position.

       Ms. Sowards identified photographs of the clothing she saw C.C. wearing on the night
of January 6, 2007, before Ms. Sowards left for the birthday party. The clothing items were
recovered from 2316 Chipman Street. Ms. Sowards also identified several items of clothing
and an iPod that were in C.C.’s vehicle before this incident and were later recovered by the
police from 2316 Chipman Street.

       Ms. Sowards testified that the area where they found C.C.’s vehicle was several
minutes from her apartment but in an area unfamiliar to her. She stated that C.C. had never
been to this area before and did not know any of the people charged in this case.

        Xavier Jenkins testified that in 2007 he worked as a driver for Waste Connections
located on Chipman Street. On Sunday, January 7, 2007, Mr. Jenkins arrived at work at
12:30 a.m. He explained that he worked the third shift, which was from approximately 12:30
a.m. to 7:00 a.m. When he arrived, he parked in a parking lot outside the gate and waited for

                                              4
his supervisor to arrive to unlock the gate. While waiting for his supervisor, Mr. Jenkins
noticed that at the house next door, 2316 Chipman Street, the porch light was on and a
4Runner with illuminated headlights was parked in front of the house. Mr. Jenkins recalled
that “it seemed pretty busy for that time of . . . night.”

        Mr. Jenkins testified that he waited in his vehicle because it was not a “good area of
town to be parked in” late at night. After fifteen or twenty minutes, Mr. Jenkins drove to a
nearby gas station and called his supervisor who explained he was running late. Mr. Jenkins
said that he went into a nearby market to get peanut M & M’s and a Pepsi and then returned
to Waste Connections to continue to wait for his supervisor. He recalled that it was close to
1:00 a.m. by this point and that, as he waited, he noticed the 4Runner that was parked in front
of the residence at 2316 Chipman Street “pull off.” He stated, “And they pulled out and
pulled around to actually look at me. . . . [W]hat struck me as kind of odd is that they slowed
down to kind of check me out to see who I was.” As the vehicle passed him, he saw four
individuals in the 4Runner that appeared to be black males. Mr. Jenkins said the men seated
in the 4Runner were “slumped down” and staring at him intently in a manner he described
as “mean mugging.” He said that all four men were looking directly at him as they slowly
passed by.

        Mr. Jenkins testified that, at the end of his work at 6:30 or 7:00 a.m., he returned to
Waste Connections to clock out. When he arrived, he noticed the 4Runner was now parked
in the parking lot he had waited in when he arrived at work at 12:30 a.m. He mentioned to
his supervisor, “something’s not right with that vehicle.” He and his supervisor pulled
behind the vehicle and did not see anyone inside. Mr. Jenkins suspected the vehicle was
stolen so he looked at the vehicle tags but found that the vehicle was registered in Knox
County. As he checked the vehicle tags, he noticed a “T” sticker in the middle of the rear
window.

       Jerome Arnold testified that in January 2007, he lived at 2124 Chipman Street
approximately one block from 2316 Chipman Street. Mr. Arnold recalled that he was
watching television at approximately 1:45 a.m. on Sunday, January 7, 2007, when he heard
three loud “pops” from the area northeast of his house. He stated there were only three
“pops,” “fairly evenly spaced” and fairly close in succession.

       Roy Thurman testified that in January 2007, he worked as a sandblaster at R & T
Coatings, a powder coating company. Mr. Thurman arrived at work at 7:45 a.m. and waited
outside for the owner of the business to arrive and unlock the front gate. As Mr. Thurman
waited, he noticed smoke rising up from “the rail road tracks,” an area behind the business
at which he worked. He did not give the smoke much thought until later that day when he
learned that police had found a body in that same area.

                                              5
       J.D. Ford, a Norfolk Southern Railway locomotive engineer, testified that he arrived
at work at around 8:15 a.m. on Sunday, January 7, 2007. Mr. Ford said that, on this
particular day, he was doing his “regular run” from Knoxville to Chattanooga. After leaving
the yard, he noticed a fire near the train track. Initially it drew his attention because he
thought he saw a log in the fire. As he drew closer he made out the silhouette of a body, so
he stopped the train and notified the chief dispatcher who instructed him to wait at that
location. Mr. Ford said that he approached the fire closely enough to confirm that the “badly
burned” body was an unclothed male. Mr. Ford estimated that he first saw the body between
12:15 p.m. and 12:23 p.m. on January 7, 2007.

        Russell Whitfield, a Knoxville Police Department officer, testified that he worked in
the forensics unit, and he was called to the crime scene near the railroad tracks. Once there,
he photographed evidence around the area where the fire and body were found and collected
a multi-colored piece of cloth from the railroad tracks. After finishing his work in the direct
area of the fire, Officer Whitfield walked a short distance looking for additional evidence.
Approximately fifty yards from the fire area, Officer Whitfield found a long piece of multi-
colored cloth tied in knots and the broken end of a blue dog leash. He said the cloth appeared
to be the same type of material as the cloth he had collected from the railroad tracks, so he
photographed and collected both the multi-colored cloth and the dog leash.

       Robert Watson testified that in 2007 he worked as a Special Agent for the Tennessee
State Fire Marshal. Mr. Watson reported to the area of the fire, which he described as “thick
with the briars,” and an area where one would not normally go. Mr. Watson collected several
samples from the area and transported the samples to the Tennessee Bureau of Investigation
(“TBI”) for analysis.

       Laura Hodge, a Tennessee Bureau of Investigation Forensic Scientist, testified as an
expert witness in the field of debris microanalysis. She analyzed two samples of soil and
rocks collected from the railroad track area for ignitable liquids. Her analysis revealed the
presence of “evaporated gasoline range products.”

        Sandra Bible testified that, in January 2007, she lived at 1121 Glider Avenue located
at the corner of Chipman Street and Glider Avenue. Ms. Bible recalled being awakened by
police knocking on her front door at 1:45 a.m. on Monday, January 8, 2007. She said that
the police wanted to know about a silver 4Runner, unfamiliar to Ms. Bible, parked at the stop
sign in front of her house. Ms. Bible said that she had been out on her front porch “about
midnight” and that the vehicle had not been parked in front of her house at that time.




                                              6
        Daniel Crenshaw3 , a Knoxville Police Department evidence technician, testified as
an expert in print identification. He stated that, on Monday, January 8, 2007, at
approximately 2:00 a.m., a patrol sergeant requested that he photograph a vehicle at the
intersection of Glider Avenue and Chipman Street that might be related to a missing person
report. When Mr. Crenshaw arrived, he found a silver Toyota 4Runner parked on the side
of Glider Avenue facing Chipman Street, a little more than two blocks from 2316 Chipman
Street. He said that he took photographs, inventoried the vehicle, and processed the exterior
nonporous surfaces for fingerprints. Mr. Crenshaw noted in his report that, due to the
difficulty of retrieving any “good clean prints,” he believed the 4Runner had been “wiped
down.”

        Mr. Crenshaw testified that he found a bank envelope in a woman’s jacket in the back
seat of the 4Runner. He developed several fingerprints on the envelope that were a match
to Lemaricus Davidson. Mr. Crenshaw stated that he was able to confirm the match between
the fingerprints recovered off the bank envelope and Davidson’s fingerprints by 7:30 a.m.
Tuesday, January 9, 2007. Mr. Crenshaw obtained an address for Davidson, 2316 Chipman
Street, and drove by the residence on Tuesday morning, January 9, 2007, before his shift
ended at 7:00 a.m. He said that he did not make any contact with the occupants of the
residence but merely drove by the address. He said that he could see “a TV or something on
inside” but that he saw no sign of activity in the house.

        Mr. Crenshaw testified that when he returned to work on Tuesday night, January 9,
2007, he and Timothy Schade, another technician, worked with items police officers had
recovered from a search of 2316 Chipman Street during the day. He and Mr. Schade
developed identifiable fingerprints on three of the trash bags surrounding C.C.’s body found
in the trash bin in the kitchen at 2316 Chipman Street. Mr. Crenshaw matched the print from
one of the trash bags to Davidson’s palm print. Mr. Schade matched prints taken from the
other two bags to Davidson as well. Davidson’s prints were also identified on C.C.’s pay
stub, a Blockbuster card, a trash bag box, a 9-millimeter magazine, and a photograph of C.C.
All of these items were recovered from the residence at 2316 Chipman Street.

       On cross-examination, Mr. Crenshaw testified that fingerprints found on items at the
crime scene were also matched to Letalvis Cobbins. He confirmed that he was unable to
positively match the Defendant’s prints to any latent fingerprints obtained in this case.

      Keith DeBow, the commander of the Knoxville Police Department’s Special
Operations Squad, testified that, on Tuesday, January 9, 2007, he assisted the Major Crimes


       3
          By agreement of the parties, Daniel Crenshaw’s testimony from a prior hearing was read into
the record.

                                                   7
Unit in executing a search warrant at 2316 Chipman Street. He explained that his unit’s role
was to enter, clear, and secure the residence to allow other officers to continue to investigate
these crimes. The investigators attempted to gain entrance and, when they received no
response, the Special Operations Squad announced a police presence and entered the
residence. As Lieutenant DeBow cleared the residence, he noticed pistol magazines in the
bedroom and a carbine rifle in the closet of the bedroom. After clearing the inside of the
residence, Lieutenant DeBow entered the kitchen of the residence and noticed a trash can in
the corner that was “oddly out of shape.” He pointed out the trash can to Lieutenant Fortner
and both officers drew their weapons. Lieutenant DeBow approached the trash can with his
weapon fixed and opened the lid to find C.C.’s arm exposed among cloth material.

        Lieutenant DeBow testified that his squad assisted the Major Crimes Unit with the
arrest of Lemaricus Davidson on Thursday, January 11, 2007, at an abandoned house off of
Western Avenue in Knoxville, Tennessee.

        Joe Cox, a Knoxville Police Department officer, testified that, on Tuesday, January
9, 2007, he assisted in processing the crime scene at 2316 Chipman Street. Officer Cox
identified photographs he had taken of the crime scene. Police officers found an ammunition
magazine, five .22 caliber long rifle cartridge cases, items used to clean the barrels of
firearms, an empty box of .22 caliber rounds, multiple .22 caliber rounds, a .22 caliber
cartridge, a gun case, and a carbine rifle. In the kitchen, a spray bottle containing bleach was
found in the sink. Police officers also recovered DVDs: “The Manchurian Candidate,”
“That’s Collateral,” and “The 40-Year-Old Virgin,” each with a label indicating the DVD
was from Marion County Public Library in Lebanon, Kentucky. Officer Cox said an iPod
with the inscription, “[C.C.], Love You, Mom and Dad,” was found in a plastic container
between the bed and the wall in the north bedroom of the house.

        Officer Cox testified that three garbage bags were recovered from 2316 Chipman
Street. Two were found in the utility room at the rear of the house and one garbage bag was
found in the kitchen next to the garbage can containing C.C.’s body. In one of the garbage
bags found in the utility room were many clothing items, later identified as C.C.’s, as well
as C.C.’s personal items and purse. Baseball caps, shoes, a can of Copenhagen tobacco, and
other personal items later determined to be C.N.’s were also found among the garbage bags.
Scraps of floral patterned sheets were found in the trash bags as well as an empty bottle of
bleach. Also recovered from one of the garbage bags was a burned Tennessee driver’s
license, identified as C.N.’s license. Big Star blue jeans, C.C.’s purse and identifying items
inside, her pay stub from Shoe Department, personal photographs, and notes written to C.C.
were also recovered from the garbage bags.

       Officer Cox identified a photograph of a red skirt found in the living room of 2316

                                               8
Chipman Street and a Sears bag with a pair of green pants inside found lying near the table
in the living room.

       The parties stipulated to the admission of records from the Marion County Public
Library reflecting that the four DVDs found at 2316 Chipman Street, “The 40-Year Old
Virgin,” “Collateral,” “Man on Fire,” and “The Manchurian Candidate,” were all checked
out by the Defendant from the Marion County Public Library in Kentucky.

         M.N., C.N.’s mother, testified that in January 2007, C.N. worked at B & F
Construction Company as a trim carpenter. She said that C.N. was twenty-three years old
at the time and lived at home with her and his father. She recalled that on Saturday, January
6, 2007, he played golf and then came home briefly to shower. When he came downstairs
after showering, at about 6:30 or 7:00 p.m., she offered him something to eat, but he
declined, stating that he was going to eat with C.C.. She recalled that he wore blue jeans, a
navy blue sweater over a shirt, and a baseball cap. M.N. said that C.N. did not return home
that night but that his absence initially did not raise concern because he occasionally spent
the night at a friend’s home.

       M.N. testified that she had tried to call C.N. that night but with no response. She said
that normally, C.N. “would have always” called her back. On Sunday afternoon, January 7,
2007, C.C.’s mother called and told her that C.C. had not shown up for work. M.N.
described C.C.’s absence from work as “highly unusual,” and she grew concerned that
“something had happened” to prevent C.N. from returning her telephone calls. Upon
receiving this information, M.N. said that she immediately began praying that she could find
C.N. She called the police to report him missing and then, at the advice of the police, began
calling area hospitals. M.N. said that C.N. was not at any of the hospitals and that it never
occurred to her to call a morgue because she thought “something like that couldn’t have
possibly happened to him.”

       M.N. testified that she stayed up all Sunday night waiting to hear news about C.N.
The following morning, Monday, January 8, 2007, a police detective called and asked if he
could come to the house and retrieve “some DNA on [C.N.]” Approximately an hour after
the detective came out to the house, he returned to notify the family that C.N. was dead.
M.N. said that she did not have much of a memory of the immediate events after she learned
of C.N.’s death, explaining, “It was just - - just the most devastating news I had ever heard
and nothing that we ever imagined.”

        M.N. testified that she did not believe C.N. would go to the “Chipman Street area.”
She stated that, to her knowledge, C.N. did not know any of the defendants. M.N. identified
a pair of Nike shoes that C.N. had recently gotten for Christmas and law enforcement officers

                                              9
found in the room where Lemaricus Davidson was taken into custody. She also identified
the receipt that she provided to police showing the value of the shoes as $136.56. M.N.
identified baseball caps found in the residence at 2316 Chipman Street as C.N.’s hats. One
was a Tennessee baseball cap and the other a hat with “B & F Construction” on it. M.N. also
identified other items found at 2316 Chipman Street, such as a belt, a can of Skoal tobacco,
more hats, a driver’s license, a hair brush, and a set of car keys as C.N.’s possessions.

      D.C., C.C.’s mother, testified that she, her husband, and their two children had lived
in Knoxville since October 1993. C.C. attended the University of Tennessee where she
would have graduated in December 2007. D.C. said that C.C. also worked as an assistant
manager at Shoe Department in West Town Mall.

        D.C. testified that C.C. drove a leased 2005 silver Toyota 4Runner, Sports edition,
valued at “around [$]30,000.” D.C. confirmed that C.C. had both a cell phone and her own
bank account. D.C. stated that, at the time of these events, C.C. had just cleaned out her
closet and had several garbage bags of clothing and items in the trunk area of her vehicle to
take to either Planet Exchange and/or Goodwill. D.C. said that C.C. often kept an overnight
bag because she stayed frequently at Ms. Sowards’s residence since they had similar
schedules and would drive one car to classes every day. D.C. described other items such as
C.C.’s iPod, a phone charger and various “girl stuff” such as pictures and a little teddy bear
that C.C. kept in her vehicle. D.C. stated that, although the car was full of various items, it
was always kept clean as part of a promise C.C. had made to her father when she got the car.
D.C. said that her husband cleaned the car for C.C. and would “fuss” at C.C. if the inside of
the 4Runner was dirty. D.C. explained that the 4Runner was C.C.’s “dream car,” and she and
her husband bought it for C.C. because of her good grades and hard work.

       D.C. testified about the last time she saw C.C. She said that, on Saturday, January 6,
2007, C.C. was preparing to go into work at noon. D.C. sat in the bedroom with C.C. while
C.C. decided what to wear to a friend’s birthday party that she would be attending that night
after work. D.C. recalled that C.C. selected a pair of Big Star blue jeans and a new navy,
white, and hot pink sweater with hot pink shoes to wear to the party later that night. C.C.
placed the clothes for the party in a green bag with orange, red, and white stripes with a
leather trim that she had received for Christmas. Along with the bag, C.C. took a gray purse
with silver trim with her as she left for work. D.C. said that C.C. wore a pair of tan
minichords, an orange T-shirt, and a pair of Wallaby shoes when she left their home that day
to go to work.

      D.C. testified that she did not expect C.C. to come home that night because C.C.
planned to spend the night at Ms. Sowards’s apartment after the party. C.C. called D.C. at
around 5:00 p.m. on Saturday afternoon, January 6, 2007, to tell her she had left work early

                                              10
and was running a few errands before going to Ms. Sowards’s apartment. C.C. called again
that night at around 12:35 a.m., and C.C.’s father answered the telephone. C.C. called to say
that she had changed her plans and was not going to spend the night at Ms. Sowards’s
apartment. She told her father that she was at Ms. Sowards’s apartment and was going to
finish watching a movie before coming home at around 3:00 a.m.

       D.C. testified that she could not sleep so she decided to wait up for C.C. to arrive
home. At 4:00 a.m. when C.C. had not arrived home, D.C. called C.C.’s cell phone. C.C.’s
cell phone rang, unanswered, and then went to the voicemail message. D.C. tried again to
call and this time the call went directly to the voicemail message. D.C. said she could not
recall whether she tried to call a third time but remembered drifting off to sleep around 5:00
a.m. She woke up at 6:00 a.m. when her husband got up to go to work and continued trying
to make contact with C.C. D.C. said it was unusual for C.C. not to return D.C.’s calls.

       D.C. testified that at around 3:30 p.m. Sunday afternoon, January 7, 2007, C.C.’s boss
from the Shoe Department called to inquire about C.C. because she had not opened the store
at 12:00 p.m. that day. D.C. said that this confirmed her “worst nightmare” and that she
notified her husband and then began calling hospitals. When none of the hospitals had a
“Jane Doe” or person admitted with her daughter’s name, she called 911 and reported C.C.
missing. She also called C.N.’s family about her concern for the victims. D.C. contacted her
cell phone company and found that the last cell phone tower accessed for C.C.’s cell phone
was the “Cherry Street tower.” Based on this information a group of people did a “grid
search” in the area and located C.C.’s 4Runner. D.C. said that she remained at home while
the others searched in case someone called the house.

       D.C. testified that she had an extra set of keys for C.C.’s 4Runner, so, when the
4Runner was found, she drove to the corner of Glider Avenue and Chipman Street to take
the keys to her husband. When she arrived, she noticed that a “Power T” sticker that had
once been in the center of the back window was gone. A North Face sticker that had been
on the vehicle was also gone. On the back side windows there had been two “tiny Power
Ts,” and those were also missing, along with a silver UT license plate. A University of
Texas sticker, however, remained on the front windshield of the car.

       After the police opened C.C.’s vehicle with the extra set of keys, D.C. noticed that the
front seats were moved to the furthest back position where C.C. could not have reached the
pedals and that both seats were in a leaned back position. She also noticed that there was
nothing in the vehicle. The pictures, the teddy bear, the bags of clothing, iPod, and the phone
charger were all gone and there was mud in the vehicle. D.C. identified many of the items
that should have been in the car, the clothing C.C. wore, and the bag she carried to work on
Saturday, January 6, 2007, as all items that police officers had recovered from the house at

                                              11
2316 Chipman Street. D.C. also identified her own high school graduation picture that C.C.
kept in her wallet as an item recovered from the house at 2316 Chipman Street.

      D.C. testified that she had never known C.C. to be in the Chipman Street area and that
she was familiar with all of C.C.’s friends because C.C.’s friends “pretty much grew up in
our house.” She stated that she had never heard of or met any of the defendants.

       Randall Nelson, a TBI forensic scientist, testified as an expert witness in the field of
chemical analysis. Agent Nelson tested a white tank-top type shirt containing stains. The
tank-top was worn by C.C. when police found her body. Agent Nelson tested the stained
areas and found the presence of bleach.

        Timothy Schade, a Knoxville Police Department evidence technician, testified as an
expert witness in the field of print identification. Mr. Schade examined an ammunition
magazine found on a shelf in the front bedroom of 2316 Chipman Street. Mr. Schade
identified ridge detail on the magazine and compared the ridge detail to identifiable latent
fingerprints. Based upon these comparisons, the left middle fingerprint for Lemaricus
Davidson and the right middle fingerprint for Letalvis Cobbins were identified. Mr. Schade
testified that he collected five garbage bags from the Medical Examiner in connection with
the autopsy of C.C. He collected latent prints from three of the five bags and all the prints
were matched to Davidson. Mr. Schade stated that he did not find any latent fingerprints on
any of the objects tested that were matched to the Defendant.

        Linda Littlejohn, TBI Forensic Scientist, testified as an expert witness in the field of
forensic microanalysis in the area of physical examination. During this investigation, Agent
Littlejohn was asked to examine several pieces of fabric collected during the victims’
autopsies, from 2316 Chipman Street, and from the railroad tracks. Agent Littlejohn’s
analysis confirmed that some of the fabric collected from C.C.’s autopsy and two pieces of
fabric from the garbage bag found in the kitchen at 2316 Chipman Street were originally part
of the same piece of fabric. As to a piece of burned fabric recovered during C.N.’s autopsy
and material recovered during C.C.’s autopsy, Agent Littlejohn found these materials to be
consistent with coming from a similar larger piece of fabric, possibly a curtain. She stated
that it was possible for all the cloth collected to be apart of “a bedroom suit of some sort”
because the fragment pieces submitted were consistent. Agent Littlejohn stated:

              There was a pillow sham, a curtain, a curtain tie, two valance curtains,
       two pieces of fabric that fractured match together to form a complete curtain
       and seven pieces of fabric that do not form a complete curtain.

              They all had the same pattern and color, so, you know, that they could

                                              12
       have come from, you know, a bedroom suit of some sort.

        Daphne Sutton testified that she began dating Davidson in the Fall of 2006 and that
she and her two children moved into 2316 Chipman Street with Davidson. She stated that
both her name and Davidson’s name appeared on the lease paperwork. After moving into
the house, Davidson began “putting his hands on” Ms. Sutton, and the couple began arguing
“more.” This unrest caused Ms. Sutton to move out of the house with her furniture around
Thanksgiving 2006; however, she returned to the residence in December 2006. Ms. Sutton
stated that, when she returned, she did not bring her two children with her. She said that in
December “[i]t started out fine and ended up the same way, arguing and fighting,” resulting
in Ms. Sutton leaving the residence once again on January 5, 2007.

       Ms. Sutton testified that in December 2006, she met Letalvis Cobbins, one of
Davidson’s family members. She recalled also meeting the Defendant, Stacy Lawson,
Vanessa Coleman, and Natosha Hays. She said that these people stayed at the 2316 Chipman
Street residence and were from Lebanon, Kentucky. She described the sleeping
arrangements at 2316 Chipman Street during this time as follows: she and Davidson slept in
the front bedroom, Cobbins and Coleman slept in the south bedroom, and the Defendant slept
on a “pallet” in the living room. Ms. Sutton recalled the morning of Friday, January 5, 2007.
She stated that present in the house were Davidson, Cobbins, Coleman and the Defendant.
She recalled that she and Davidson engaged in an argument during which he “put his hands”
on her again. She described his physical contact as choking her and then throwing her up
against a wall. She said that, because there were no doors throughout the house, she was
certain the other parties heard the argument but that no one intervened.

       Ms. Sutton testified that no one in the house had a working car, and only Davidson
had a cell phone. She left the house after the altercation with Davidson and walked to a
nearby gas station to call a friend to come and pick her up. Davidson followed her until she
went inside the gas station to use the telephone, and then he turned around and walked away.
Ms. Sutton said that her friend Kassie Suttles came and picked her up and took her back to
Ms. Suttles’s apartment. Ms. Sutton stayed at this apartment for the weekend, and on
Sunday, January 7, 2007, she learned that Davidson was trying to contact her. Ms. Sutton
explained that she did not have a cell phone but that her friends, Ms. Suttles and Brandy
Pressley, with whom she was staying, shared a cell phone. She spoke with Davidson by
telephone on Sunday, January 7, 2007, and then immediately went to 2316 Chipman Street,
suspecting there was a woman in the house.

       Ms. Sutton testified that she arrived at 2316 Chipman Street at around 6:00 or 7:00
p.m. on Sunday, January 7, 2007, and that Davidson was standing at the front of the house
inside the enclosed porch. She noticed that Davidson had put up a blanket in the doorway

                                             13
that led into the living room. Ms. Sutton went inside the house to the bathroom to retrieve
her make-up and perfume, but the door was locked. Davidson told her that Coleman was in
the bathroom. Ms. Sutton said that she then went through the living room to the kitchen to
try to access the bathroom through the south bedroom, suspecting there was a woman in the
bathroom. Davidson grabbed her by the arm when she reached the kitchen and asked her
what she was doing. She said that both the Defendant and Cobbins were present inside the
house at the time but that neither spoke to her. Cobbins was seated in a chair next to the
kitchen door, and the Defendant was seated in a chair in front of the entertainment center,
rolling marijuana in a cigar. Ms. Sutton said that she never saw Coleman.

       Ms. Sutton testified that she walked out onto the enclosed porch, and Davidson
handed her a bag of clothing and tried to give her a small amount of cash. Ms. Sutton
refused the money but took the bag of clothing and left. Once back at Ms. Suttles and Ms.
Pressley’s apartment, she began sorting through the clothing and found a red skirt. She
thought this was odd because the gang with which Davidson was affiliated “didn’t like red,”
and Davidson “didn’t want [her] to wear red.” She stated that the clothing was “supposed
to be new,” but clearly was not new. She also noted that the pants were not her size. She
immediately called Davidson and questioned him about the clothing, telling him to come and
take the clothing away. She said that, from the bag of clothing, she gave a pair of “Glo
jeans” to her friend Ms. Pressley before she returned the bag to Davidson.

       Ms. Sutton testified that Davidson drove to Ms. Suttles and Ms. Pressley’s apartment
twice that day. She could not recall on which occasion, but, at one point, she observed
Davidson leaving the apartment complex in a 4Runner with an orange T and a North Face
sticker on the back window. At some point, Davidson asked her to meet him on a “side
road” of Chipman Street. When she picked him up, she noticed that Davidson wore a pair
of shoes that appeared “a little small.” She later identified a photograph of C.N.’s Nike
“Shox” shoes as the ones worn by Davidson that night. Davidson returned to Ms. Suttles and
Ms. Pressley’s apartment with Ms. Sutton and contacted Vince Wernimont to arrange for
Davidson to pick up “money in a brown paper bag” in the trash can at Buddy’s Bar-B-Q.
Ms. Sutton acknowledged that this arrangement should have raised suspicion, but Davidson
was to buy cocaine for himself and pills for the females with the money “so [they] didn’t
care.” After getting the money and drugs, Davidson, Ms. Sutton, Ms. Suttles, and Ms.
Pressley returned to the apartment late Sunday night, January 7, 2007, or early in the morning
Monday, January 8, 2007.

       Ms. Sutton testified that Davidson remained with her throughout Monday, January 8,
2007, and spent Monday night at the apartment. On Tuesday morning, January 9, 2007, Ms.
Pressley brought the shared cell phone to Ms. Sutton. Ms. Sutton’s mother was on the
telephone, informing Ms. Sutton that a dead female had been found inside 2316 Chipman

                                             14
Street. About Davidson’s response to this news, Ms. Sutton stated, “I remember [Davidson]
was laying beside me and I think he could hear my mom through the phone. Because he was
- - his eyes got really big. And as soon as I got off the phone, he just kept saying, please,
please - -.” Ms. Sutton said that she told Davidson that he must leave but allowed him to
remain until “the sun went down,” as he requested. After dark, she dropped him off at a park
on Western Avenue beside Ridgebrook Apartments.

        Ms. Sutton testified that, while she straightened up around Ms. Suttles and Ms.
Pressley’s apartment, she found a gun and house keys in Davidson’s jacket. She identified
a photograph of Davidson’s gun. Ms. Sutton identified a photograph of Eric Boyd, a friend
of Davidson’s from prison. She stated that Mr. Boyd did not like her because “he was
Muslim and [she] was white.” Ms. Sutton agreed that she knew Ethel Freeman. She said
Davidson referred to Ms. Freeman as his aunt. She said that she and Davidson helped Ms.
Freeman move, and Ms. Freeman gave them a floral bedroom set that she described as
“hideous.” Ms. Sutton identified a photograph of the curtains that were part of the bedroom
set. She said the curtains had been brand new, still in the original packaging, and she had
stored the curtains underneath the kitchen sink at 2316 Chipman Street. Ms. Sutton also
identified photographs of portions of the bedroom set collected from the crime scenes that
she had stored in the south bedroom closet at 2316 Chipman Street.

        Ms. Sutton viewed video footage the police recorded of 2316 Chipman Street and
noted that the trash can was normally kept in the utility room and not the kitchen. When
asked what appeared “different” in the video footage of 2316 Chipman Street from her
memory of the residence, she stated that the presence of the gas can in the residence was “out
of place,” and “very unusual.” She said that, before, there were no bullet holes in the wall
or ceiling of the living room and that a chair was not normally kept in the bathroom nor were
there “plates and stuff” in the shower. Ms. Sutton testified that she was not aware of any of
the defendants being employed.

       On cross-examination, Ms. Sutton testified that, when she returned to 2316 Chipman
Street on Sunday, January 7, 2007, she did not see a Toyota 4Runner or Boyd.

       Kassie Suttles testified that she worked at Sonic on North Broadway with Ms. Sutton.
Ms. Suttles stated that, in January 2007, she knew Davidson through Ms. Sutton. Ms. Suttles
recalled receiving a telephone call from Ms. Sutton on Friday, January 5, 2007, after which
Ms. Suttles drove to pick up Ms. Sutton from a gas station “off Cherry Street.” The two
women returned to the apartment Ms. Suttles shared with Ms. Pressley. Ms. Suttles
explained that she and Ms. Pressley also shared a cell phone. Ms. Suttles said that, while Ms.
Sutton stayed at the apartment, people contacted Ms. Sutton through this shared cell phone.



                                             15
        Ms. Suttles testified that on Sunday, January 7, 2007, she drove Ms. Sutton to 2316
Chipman Street, at around 5:00 p.m. Ms. Suttles described the house as “small.” She
explained that Davidson had earlier that day been to her apartment in a Toyota 4Runner.
When they arrived at 2316 Chipman Street, Davidson was waiting for Ms. Sutton on the front
porch. Davidson and Ms. Sutton went inside the house to retrieve Ms. Sutton’s belongings
while Ms. Suttles and Ms. Pressley remained in the car. Ms. Sutton returned to the car
between five and ten minutes later with a bag, and the three women returned to their
apartment. Ms. Suttles said that, as Ms. Sutton sorted through the clothing, she stated that
Davidson had told her he had bought her new clothes, but the clothing in the bag had been
worn. Later that same day, Davidson again came to the apartment. Ms. Suttles looked out
the window and saw a Toyota 4Runner. Ms. Suttles said that she observed Davidson get out
of the back passenger seat but that she could not see who was in the driver’s seat or the front
passenger’s seat.

       Ms. Suttles testified that on Monday, January 8, 2007, Davidson asked if he could stay
at her apartment because his “brother” had locked him out of 2316 Chipman Street. Ms.
Suttles agreed, and Davidson arrived around midday and stayed throughout the night. On
Tuesday, January 9, 2007, Ms. Sutton’s mother called and asked to speak with Ms. Sutton.
After this telephone conversation, Ms. Suttles and Ms. Sutton drove Davidson to a park next
to Ridgebrook apartment complex. Ms. Suttles recalled a pair of Glo blue jeans that were
in the bags of clothing Davidson gave Ms. Sutton. Police later collected these jeans from
Ms. Sutton.

       On cross-examination, Ms. Suttles agreed that Ms. Sutton was upset after learning
from her mother that a body had been found in the house at 2316 Chipman Street. She
agreed that neither she nor Ms. Sutton notified the police that Davidson was at the apartment.
After they dropped Davidson off at the park, a U.S. Marshal called Ms. Suttles, and she met
law enforcement officers at a Walgreens. Ms. Suttles stated that she told the U.S. Marshals
everything she knew regarding these incidents.

        Gerald Smith testified that in 2007 he worked for the Knoxville Police Department.
Officer Smith stated that at 3:45 p.m. on Thursday, January 11, 2007, he responded to 1800
Reynolds Street, near the Ridgebrook apartment complex. Officer Smith said that Davidson
had been found in an unoccupied residence at this location, and Officer Smith’s role was to
process and document all items left by Davidson at the unoccupied residence. Officer Smith
said that Davidson was taken from the front northwest room of the house where there was
a chair and several personal items. The police found a black hooded sweat jacket, a Motorola
cell phone, a set of Tasco binoculars, a white, long-sleeve shirt, and a pair of Nike “Shox”
tennis shoes in the room. A charger for the cell phone was plugged into an outlet on the wall.
Inside the right, front pocket of the black jacket, the police found a nine-shot .22 caliber

                                              16
Sentinel revolver.

        Patricia Ann Resig, a firearms examiner for the Knoxville Police Department, testified
as an expert in firearms examination. Officer Resig said that she examined two firearms in
relation to this case. The first firearm was a .22 caliber high-standard Sentinel revolver
recovered from the room of the abandoned house where Davidson was taken into custody.
Officer Resig said that she test fired the .22 caliber Sentinel double-action revolver and found
it to be functioning properly. She also test fired a .22 caliber Clerke double-action revolver
and found it was functional, but the cylinder assembly frequently failed to rotate and lock.
Officer Resig examined five fired .22 long rifle cartridge cases and concluded that all were
fired from the .22 caliber high-standard Sentinel revolver. Officer Resig examined the three
fired .22 long rifle bullets recovered from C.N.’s neck, back and skull. She described these
bullets as “small.” She concluded that two of the bullets, retrieved from C.N.’s back and
neck, were fired from the same unknown barrel. The third bullet retrieved from C.N.’s skull
displayed similar class characteristics as the other two bullets, but there was a lack of
sufficient matching individual characteristics to confirm that it came from the same gun as
the other two bullets.

       Officer Resig testified about the .30 caliber universal carbine rifle found in the south
bedroom of the house at 2316 Chipman Street. The firearm functioned properly when test
fired. Officer Resig testified that she also prepared the crime scene diagram and
measurements for 2316 Chipman Street. She provided individual measurements for each of
the rooms in the house, and she calculated the total square footage of the residence as 805.8
square feet.

        Darin Williams testified that he bought crack and powder cocaine from Davidson
during the month of January in 2007. Mr. Williams recalled one evening in January 2007
when he drove to Davidson’s house on Chipman Street to buy drugs. As he approached the
residence in his car, he noticed a Toyota 4Runner honking at him. Not recognizing the
4Runner, he continued on toward 2316 Chipman Street. As he neared the residence, he saw
the same 4Runner come around the corner and stop. Davidson got out of the driver’s seat
of the silver Toyota 4Runner and told Mr. Williams “there was nothing going on.” Mr.
Williams stated that he understood this to mean that he would be unable to buy any drugs.
As Davidson spoke to him, a man got out of the rear passenger side door of the 4Runner and
walked around behind the vehicle and stood. Another man got out of the front passenger seat
of the 4Runner and stood “at the other side, the front.” He believed there was a fourth man
that remained seated inside the back of the vehicle. After learning he would be unable to buy
drugs from Davidson, Mr. Williams left without entering 2316 Chipman Street.

       Mr. Williams testified that later he returned to 2316 Chipman Street to see if

                                              17
Davidson had obtained any drugs to sell. This time he saw the 4Runner parked across the
street in a gravel lot. Mr. Williams recalled that this trip to 2316 Chipman Street was during
the day and that Davidson came outside of the house to speak with Mr. Williams. Mr.
Williams was once again unable to buy drugs and stated that he did not go inside the house
on this occasion either.

        Jody Long testified that, in January 2007, Vince Wernimont was her “drug
connection” and asked her to “drive some people.” Ms. Long said that she met Mr.
Wernimont and followed him over to a house. She did not recall the exact date but stated
that it was on a Monday or a Tuesday. She said she went into the house briefly and then a
black female and two black males put their belongings in the trunk of her car, and she drove
them to Kentucky. She estimated the drive was approximately four hours. She said it was
dark when she dropped off the passengers at “the little white house” before driving back to
Mr. Wernimont’s house. She recalled a female opening the front door of the house to let
them in. Ms. Long identified the Defendant as one of the two black males she drove from
Knoxville to Kentucky in January 2007.

       Stacy Lawson testified that in December 2006, she lived in Lebanon, Kentucky and
was dating the Defendant. Ms. Lawson explained that she met the Defendant through her
friend “Venetra” who was dating Cobbins, who she knew as “Rome.” She also knew
Vanessa Coleman, “one of Rome’s girlfriends,” and Natosha Hays, both of whom lived in
Lebanon, Kentucky. Ms. Lawson said that she met Davidson, also known as “Slim,” in
Knoxville through Cobbins. She stated that she also met a man named Vince Wernimont
during a trip to Knoxville.

       Ms. Lawson testified that in December 2006, she had been dating the Defendant for
approximately a year. On Friday, December 1, 2006, she, the Defendant, Cobbins, and
Venetra drove in her car, a 1997 green Grand Am, to Davidson’s house on Chipman Street
in Knoxville, Tennessee. Ms. Lawson said that Davidson and Ms. Sutton slept in the front
bedroom, she and the Defendant slept in the living room, while Cobbins and Venetra slept
in the south bedroom. The group stayed only one night and then returned to Lebanon,
Kentucky.

       Ms. Lawson testified that on Thursday, December 14, 2006, another trip was made
to Knoxville. She said that she and the Defendant drove in her car and Cobbins, Natosha
Hays, “Little Daddy,” and “Lauren,” drove in Lauren’s car. This group also stayed at 2316
Chipman Street while in Knoxville. This time, however, only Davidson was at the residence
because Ms. Sutton had moved out. It was during this trip that she, Davidson, Cobbins, and
the Defendant helped Ethel Lynn Freeman pack her house and move into an apartment. Ms.
Lawson recalled staying in Knoxville for three days before returning to Lebanon, Kentucky.

                                             18
       About 2316 Chipman Street, Ms. Lawson stated:

               It is a very small house. You got no peace in that house. It was loud
       all the time. You could hear everybody’s conversations. You could be in the
       living room and you could hear - - I remember it was Sutton and Davidson in
       their bedroom, and you could hear them having relations. The same with
       Coleman and Cobbins, you could hear them in the back bedroom having
       relations.

              There were no doors in that house. There was a sliding plastic thing
       that you really couldn’t even call a door. And they used blankets as doors.

       Ms. Lawson testified about a third trip to Knoxville after Christmas on Thursday,
December 28, 2006. She once again drove her car with the Defendant, Cobbins, and
Coleman to Knoxville and they stayed at 2316 Chipman Street. Ms. Lawson stated that the
only people in the house with a cell phone were her and Davidson. Ms. Lawson stated that
they “didn’t do anything” this trip but “the routine.” She said that they went to Vince
Wernimont’s house once and that Cobbins and the Defendant obtained job applications from
a factory. She said that no one staying in the Chipman Street house was employed.

        Ms. Lawson testified that on New Year’s Eve, the group stayed at the Chipman Street
house all night but that, at around midnight, the group went outside and fired guns straight
up in the air. She said that she and Coleman fired Davidson’s dark brown revolver, and
Cobbins fired a silver revolver. She said that the Defendant did not fire either of the guns.
She recalled that on New Year’s Day, she, the Defendant, Coleman, and Cobbins were
playing cards in the living room. She said that she said “something to upset” Davidson and
that he retrieved an assault rifle from his bedroom and pointed it at her face. Ms. Lawson
identified the assault rife in a photograph of an assault rife retrieved from Davidson’s
bedroom closet. She said that this made her feel “very, very uncomfortable,” causing her to
decide to return to Kentucky. She contacted her mother and asked her to send her money for
the return trip. Ms. Lawson asked the Defendant, Cobbins, and Coleman to return to
Kentucky with her, but they all refused. After getting the money her mother had wired
through Western Union, Ms. Lawson once again asked the Defendant to come with her, but
he stated he did not want to go back to sleeping in a car, so he remained at 2316 Chipman
Street.

      Ms. Lawson testified that after returning to Kentucky she attempted to contact the
Defendant by calling Davidson’s cell phone but never reached him. Thereafter, her cell
phone service was discontinued. On January 10, 2007, Ms. Lawson was staying at her

                                             19
parents’ home and returned a telephone call from Ms. Hays, who handed the telephone to the
Defendant. Ms. Lawson was surprised to find that the Defendant was in Lebanon, Kentucky.
She drove to Ms. Hays’s home where she found Ms. Hays, the Defendant, Coleman, and
Cobbins in the living room. She said that “[t]hey didn’t look like themselves.” She said she
sensed something was wrong and that all four appeared “scared.” She asked the Defendant
“what was going on,” but he “didn’t really have much to say.”

       Ms. Lawson testified that, as she sat in Ms. Hays’s living room talking with Ms.
Coleman, she heard sound from the computer upstairs announcing “Knoxville News.” She
went upstairs, and the Defendant, Cobbins, and Ms. Hays were watching a news segment
where pictures of Davidson and Cobbins were displayed as suspects. After viewing the news
segment, Ms. Lawson asked the Defendant about the news segment, and the Defendant did
not respond. Ms. Lawson returned to her parents’ home later that evening, because Ms. Hays
would not allow her to stay at her home. On Thursday morning, January 11, 2007, as Ms.
Lawson was pulling out of her parents’ driveway, she was stopped by “a lot of law
enforcement.” Initially she denied knowing the whereabouts of the Defendant and Cobbins.
When one of the U.S. Marshals told Ms. Lawson that he believed she was lying, she told law
enforcement that the men were at Ms. Hays’s house. Ms. Lawson was then transported to
the Lebanon Police Department and interviewed.

        Natosha Hays testified that in December 2006, she lived on Shuck Avenue in
Lebanon, Kentucky. Ms. Hays stated that she met the Defendant and Cobbins when all three
worked at an Amazon distribution facility in Kentucky. She said she knew Coleman as
Cobbins’s girlfriend. She stated that she had also met Davidson through Cobbins during a
trip to Knoxville.

        Ms. Hays testified that in mid-December 2006, she, Joshua Johnson, “Lauren,” and
Cobbins drove to Knoxville in “Lauren’s” car, and the Defendant and Ms. Lawson drove in
Ms. Lawson’s car. They stayed with Davidson at 2316 Chipman Street. She said they stayed
several days, during which they helped to move a woman that Davidson and Cobbins referred
to as “aunt,” Ethel Lynn Freeman. After staying several days, Ms. Hays returned to Lebanon,
Kentucky, in Ms. Lawson’s car with Ms. Lawson, Cobbins, and the Defendant. Ms. Hays
said that, after Christmas, Coleman, Cobbins, the Defendant, and Ms. Lawson made another
trip to Knoxville; however, she stayed in Kentucky during this trip. She said Ms. Lawson
returned from the trip alone, and the others returned from Knoxville on a Tuesday in January.
Ms. Hays recalled that she was asleep on the couch when she heard banging on the window
and door. She opened the door, and the Defendant, Cobbins, and Coleman entered with their
belongings stating that the “move didn’t work out.”

       Ms. Hays testified that, on the following day, Wednesday, January 10, 2007, Ms.

                                             20
Lawson came to Ms. Hays’s house to see the Defendant. Ms. Hays stated that she kept her
computer upstairs, and the Defendant had asked if he could use her computer to “look up
some of his family in Detroit.” She said she allowed him to use the computer and went back
downstairs. She stated that she was unaware of what occurred after that because she was “on
medicine” and “had company over.”

       Ms. Hays testified that one evening, while sitting at her kitchen table with the
Defendant, she saw that he held in his hand some coins and “small” bullets. She asked him
what the items were and “he didn’t really answer,” putting them back in his pocket. She
described the bullets as the “smallest” she had ever seen.

        Ms. Hays testified that, on Thursday, January 11, 2007, she received a telephone call
ordering her to exit her house. She went outside to find “cops and more cops.” She was
placed in a patrol car across the street and eventually taken to the Lebanon Police
Department. Once she returned home, a friend came over to help her clean her house, and
her friend found a silver revolver in a box. Ms. Hays stated that she had never seen the gun
before, and her friend turned the gun over to the police.

        On cross-examination, Ms. Hays testified that at the time of these events she was on
a medication that made her feel “dizzy and all kinds of things.” She stated that, while staying
at the house at 2316 Chipman Street in Knoxville, Tennessee, she did not notice any bullets
lying around the house. She explained that she is “not observant like that.” Ms. Hays stated
that the gun in her house was found in the room where Cobbins and Coleman slept.

        Bernard Waggoner, a Bureau of Alcohol, Tobacco, Firearms and Explosives Special
Agent, testified that he participated in the apprehension of suspects related to this case.
Agent Waggoner traveled to Lebanon, Kentucky, and made contact with Stacy Lawson on
the morning of Thursday, January 11, 2007, and she provided the 231 Shuck Avenue address
of Natosha Hays. Law enforcement officers from several agencies went to 231 Shuck
Avenue and advised Ms. Hays of the police presence and that everyone should come out of
the house with their hands up. Initially, Ms. Hays and Coleman exited, then Cobbins came
out of the house with his hands up. Law enforcement observed someone looking out of the
blinds of the upstairs bedroom window. One of the females advised officers that the
Defendant was still inside. Agent Waggoner, along with other officers, entered the house
and yelled several times for the Defendant to come downstairs with his hands displayed, and
the Defendant complied.

        Agent Waggoner testified that he participated in the search of the Shuck Avenue
residence and that a gun was not found. On the following day, January 12, 2007, he received
a call from the Kentucky State Police advising that Natosha Hays had turned over a .22

                                              21
caliber revolver to the police. She stated that she found it while cleaning her house after the
defendants were taken into custody.

       Agent Waggoner testified that he also participated in a search of 2316 Chipman Street
on January 15, 2007. He stated that he collected C.C.’s pink shoes from the back bedroom
closet of the residence. He also collected a bleach bottle found in the kitchen. While
searching the residence, Agent Waggoner observed two bullet holes in the wall and ceiling.
He believed the bullet hole in the living room wall to be a .22 bullet hole, and he described
the bullet hole in the ceiling as a “larger diameter bullet hole.”

       On cross-examination, Agent Waggoner stated that his search of Ms. Hays’s residence
indicated that the Defendant had slept in the upstairs bedroom with Ms. Hays the night
before. The firearm was found in the room occupied by Coleman and Cobbins.

       Nevil Norman, a Knox County Sheriff’s Department homicide detective, testified that
on Thursday, January 11, 2007, the Sheriff informed him that he was going to Lebanon,
Kentucky, to take three murder suspects into custody. Detective Norman said that the
previous weekend he had taken the initial report of a missing person associated with this case
and had approved a “BOLO” (Be On the Look Out) for C.C.’s license number. Detective
Norman’s specific role in the arrest of the Defendant, Cobbins, and Coleman was to watch
the back of the house while other officers took the suspects into custody. After the suspects
were taken into custody, Detective Norman returned to the Lebanon Police Department and
participated in the interviews of the suspects.

        Detective Norman testified that the Defendant was the last suspect interviewed at
approximately 5:00 p.m. on January 11, 2007. The recorded interview took place in the
squad room with Detective Norman, Chief J.J. Jones, and Sheriff Tim Hutchison, who was
“in and out” of the room during the interview. At the beginning of the interview, Detective
Norman advised the Defendant of his rights, and the Defendant signed a waiver of his rights.
The State played the audio recording of the interview for the jury and provided a transcript
of the recording.

       On the recording, the Defendant stated that he, Coleman, Cobbins, Ms. Hays, and Ms.
Lawson drove to Knoxville before New Years’ Eve and returned to Kentucky on Monday,
January 8, 2007. He stated that Ms. Lawson returned to Kentucky before the rest of the
group. The Defendant stated that he could not remember details of those days because he
“smoke[d] weed.” During the time he was in Knoxville, he said that he stayed at 2316
Chipman Street and at Vince Wernimont’s house. He described Vince Wernimont’s house
as within walking distance of 2316 Chipman Street but far enough away that one might
prefer to drive.

                                              22
       During the recorded interview, the Defendant told the detectives that Cobbins had told
him about Davidson’s plan to carjack someone before the men left to commit the carjacking.
The Defendant stated that Davidson, “E,” and Cobbins left while he was asleep at around
5:00 p.m. on January 6, 2007. The men returned in an SUV with “a white guy and a white
girl with them and they had blindfolds over their eyes and their hands was tied.” The
Defendant described the SUV as “a nice little ride” and stated that he put “two and two
together in [his] head” when he saw C.C. and C.N. C.C. and C.N. were brought inside the
house, and C.C. was taken into Davidson’s bedroom. The Defendant said that, while this
was occurring, he thought, “You all are really tripping now,” so he went into the back
bedroom and listened to the radio and smoked marijuana. While he was in the back
bedroom, he believed that “E” and Davidson left the house.

        The Defendant agreed that he was in the living room “at certain times” while the
victims were present in the house. He explained, “Yeah cause I mean ain’t too many places
you can be sitting inside the house. . . . It’s just basically four rooms.” The Defendant stated
that, after the victims arrived, he left the house to go to the store “a couple of good times,”
and then he, Cobbins, and Coleman walked to Vince Wernimont’s house. He said that
neither Davidson nor “E” were at the Chipman Street house when the three left for Vince
Wernimont’s house.

        During the interview the Defendant agreed that he rode in C.C.’s 4Runner but stated
that he never drove it. The Defendant stated that he never returned to the house at 2316
Chipman Street and he denied any knowledge of what occurred there. The detectives then
challenged the Defendant on his evasiveness and failed memory as to the events that
occurred after the victims were brought inside 2316 Chipman Street, and the Defendant
stated, “Nah, nah, I said I remember it but I’m saying, I ain’t, I mean I, I wasn’t, right then
and there I wasn’t paying too much attention but of course I was paying attention.”

        The detectives then questioned the Defendant again about what occurred after the
victims were brought inside the house. He said that C.C. was taken to the bedroom and that
“E” and Mr. Cobbins took C.N. “outside” or “out back.” He said that C.C. was in the
bedroom alone at this point and that he went to the back room to smoke a “blunt” and listen
to the radio. He later stated that just “E” walked C.N. outside. He then clarified that “E,”
who had a gun, and C.N. left in a car. He said that “E” returned alone twenty to thirty
minutes later.

      The Defendant then recounted the victims’ entrance into the house, saying that
everyone engaged in a discussion about “the whole thing,” and that the Defendant, Cobbins,
and Coleman decided they should leave 2316 Chipman Street. Davidson then gave the
Defendant, Cobbins, and Coleman “a ride.” The Defendant was unsure of whether C.C. was

                                              23
alone in the house at this time. The following day, Sunday, January 7, 2007, he returned to
gather his belongings and then left again.

        The Defendant recalled Ms. Sutton coming over to the house at 2316 Chipman Street
on Sunday, January 7, 2007, to retrieve her belongings, and Davidson giving her a bag of
clothing. He denied any knowledge of the origins of the clothing. The Defendant agreed that
he watched the news reports on these crimes on Ms. Hays’s computer in Lebanon, Kentucky.
He denied having sex with C.C., asserting that, despite his patchy memory of the events, he
would “know” if he had sex with someone. The Defendant agreed that he saw a pistol and
a rifle in the house at 2316 Chipman Street. About “E” leaving with C.N., the Defendant
stated, “I kind of figured that he went ahead and did something with the old boy.”

       The Defendant told the Detectives that the discussion about “the whole thing”
occurred after “E” had returned without C.N. at about 9:00 or 10:00 p.m. on Saturday night,
January 6, 2007. He recalled that, during the discussion, C.C. was sitting by herself, tied up,
in Davidson’s bedroom. He said that, after the discussion, “we jumped into the, uh, the car,
and uh, we went over, uh, we went a couple of places.” He said that one of the “places” they
went in the 4Runner was to the apartment of Ms. Suttles and Ms. Pressley, Ms. Sutton’s
friends.

        The Defendant maintained that he never had sex with C.C. and stated that he did not
recall ever hearing the victim “hollering” inside Davidson’s bedroom because he “wasn’t in
there with them.” The Defendant reiterated that he spent the remainder of the night at Vince
Wernimont’s house on Saturday night, January 6, 2007, into Sunday morning, January 7,
2007. When he returned to gather his belongings from the Chipman Street house on Sunday,
he found no one there.

       The Defendant agreed that he was in the back bedroom after the victims arrived at the
house but clarified that he slept in the living room, the room right next to where C.C. was
kept. Even though he was in close proximity to C.C., he maintained, “I didn’t hear old girl
hollering,” possibly because he “sleep[s] hard.”

       Detective Norman testified about an unrecorded conversation with the Defendant that
occurred after the conclusion of the interview as follows:

               [W]hen we finished the interview, Chief Jones had [gone to get] a
       cigarette for [the Defendant]. And I was putting up my equipment and put the
       tapes up and Mr. Jones had left the room and left [the Defendant] and myself
       in the room. And I went up to [the Defendant] after I finished putting up my
       stuff and I said, Should you not have called someone about what happened out

                                              24
       on Chipman Street? And [the Defendant] looked me straight in the eye and
       said, [“]Fuck that white girl. She didn’t mean anything to me. You cops come
       into our neighborhood and kill us, so why should I get involved with
       something that’s none of my business?[”]

When asked if he responded to the Defendant, Detective Norman said that he stated,
“Because it was the right thing to do,” and then Agent Waggoner entered and escorted the
Defendant outside. This was Detective Norman’s last conversation with the Defendant. He
said that he did not include this interaction in his notes until over a year later. Detective
Norman said that, when preparing for a hearing, he mentioned this interaction with the
Defendant to an assistant district attorney who requested that he document the exchange.

        On cross-examination, Detective Norman agreed that during the interview it was he
and Chief Jones who referenced C.C. and C.N. as “the white girl,” and “the white boy,” not
the Defendant. He also agreed that the only use of curse words during the taped interview
are by him and Chief Jones, not the Defendant. Detective Norman agreed that it was not
until after the recorder was turned off that the Defendant referenced C.C. as a “white girl”
and used a curse word. Detective Norman stated that he spoke with other detectives and his
supervisor about the conversation but did not reduce the interaction to writing until June 24,
2008.

       Marion Blankenship, employed at the Grayson County Detention Center, testified that
she oversaw the daily operations of the facility. She described for the jury the process that
occurred when an inmate made a telephone call from the detention center. She said that a
recording plays each time a call is placed notifying the caller that the call is being monitored
and recorded. The State then played the following portions of a recorded telephone
conversation between Ms. Lawson and the Defendant:

       Lawson:        What, they said they had her in the back bedroom.

       [Defendant]: No, they had her inside, uh,

       Lawson:        [Davidson]’s room?

       [Defendant]: [Davidson’s] room. ‘Cause we was, we was in the kitchen and
                    the back bedroom. And then they tried to say old girl [Ms.
                    Sutton] came through and s**t, which she did come over. I,
                    yeah, I, I believe she did.

       Lawson:        There was a girl there?

                                                25
       [Defendant]: I think she, yeah she was.

       Lawson:       How in the f**k did not, why didn’t anybody f**king call?
                     Why didn’t you, why didn’t somebody leave?

       [Defendant]: S**t we did leave!

       Lawson:       And why didn’t nobody f**king call the police and tell them that
                     this s**t was going on?

       [Defendant]: Come on now.

       Lawson:       Somebody should have f**king did that, G.

       [Defendant]: Come on now.

       Lawson:       ‘Cause I mean that girl did not deserve the s**t that she was
                     f**king put through.

       [Defendant]: Shoulda woulda coulda.

       Lawson:       Neither did that boy.

       [Defendant]: Shoulda woulda coulda.

       Lawson:       I know.

       [Defendant]: Bud didn’t, so, you know what I’m saying. I mean it wasn’t
                    none of my damn business in the first place.

       Lawson:       I know.

       [Defendant]: That, know what I’m saying? I’m not fixing to sit right there
                    and be, no, that ain’t none of my business.

       By stipulation of the parties, the prosecutor read portions of letters the Defendant
wrote to Cobbins in 2008. The letters address Cobbins either by his nickname, “Rome,” or
“Bro.” The letter dated May 16, 2008, closes with “Brother with love,” “it’s. . . never too
much, Bro!” and “Love, Geovonni.” Also in the letter is, “It’s love, Bro, even when the
world blows.” In the second undated letter, “Rome” and on the same line “U.T.G.” and then

                                             26
in parenthesis “as always, I’m still living it.” The letter ends with “always love, your boy
Geovonni,” “B.W.L.” The letter dated June 11, 2008, addresses Cobbins as “Rome” and
“Bro!” and concludes with “never too much love, G,” “United ToGether,” “Brother With
Love.”

        Jennifer Millsaps4 , a TBI forensic scientist assigned to the serology and DNA unit,
testified as an expert in the field of forensic serology. Agent Millsaps found the presence of
spermatozoa in vaginal and anal swabs taken from C.C.. The vaginal swab contained a
mixture of genetic material matching C.C. and Davidson’s DNA profiles and the anal swab
contained profiles consistent with C.C. and Davidson’s DNA profiles. The oral swab
contained the presence of semen but not spermatozoa, and the DNA profile was consistent
with a mixture of genetic material containing a profile that matched C.C. and a profile that
was consistent with Cobbins.

      Agent Millsaps testified that she also analyzed a rectal swab obtained from C.N. The
examination revealed the presence of semen, but not spermatozoa and no DNA profile, other
than C.N.’s, was obtained. Agent Millsaps explained that there must be a presence of
spermatozoa, skin, or white blood cells, in order to find a DNA profile.

        Agent Millsaps testified that she analyzed two stains on the white camisole C.C. was
found wearing and found the presence of spermatozoa. Both stains contained a DNA profile
that matched or was consistent with C.C.’s and Cobbins’s profiles. Two stains on the striped
sweater worn by C.C. were analyzed and revealed the presence of spermatozoa. The first
stain revealed genetic material consistent with the DNA profiles of C.C. and Cobbins. The
second stain contained a DNA profile consistent with C.C. and inconclusive as to a second
contributor to the genetic material.

        Agent Millsaps testified that she also examined the floral fabric collected during the
autopsy of C.C., and determined that it had several stains containing spermatozoa. Two of
the stains contained the DNA of Coleman and Cobbins. Another stain contained DNA from
an unidentifiable female and Cobbins. A fourth stain also contained spermatozoa and the
DNA of C.C., Coleman, and Cobbins. Agent Millsaps stated that she examined C.C.’s jeans,
collected from the utility room at 2316 Chipman Street, which contained the DNA of
Cobbins and Davidson’s and C.C.’s blood. Her examination of cuttings from an inflatable
bed recovered from the residence contained blood and spermatozoa and the DNA of
Davidson and Ms. Sutton. One of the pieces of the inflatable bed contained spermatozoa and
DNA of C.C. and an unidentifiable person. Agent Millsaps also tested a white cloth strip


        4
        By agreement of the parties, Jennifer Millsap’s testimony from a prior hearing was read into
evidence at trial.

                                                  27
from a gray purse. One section had a mixture of DNA from Coleman and C.C. Another
section had the DNA of C.C. and other unidentifiable persons. Two other sections contained
DNA of C.C., Davidson, and Ms. Sutton.

        Dr. Darinka Mileusnic-Polchan, Chief Medical Examiner for Knox and Anderson
Counties, testified as an expert witness in the field of forensic and anatomic pathology. She
stated that she was a forensic scientist who determined the cause and manner of death in
cases when the death was sudden, unexpected, without medical attendance or due to
violence. Dr. Mileusnic-Polchan stated that she conducted “the postmortem exam, or
autopsy” on C.N. Dr. Mileusnic-Polchan testified that ligatures were found on C.N.’s wrists
and ankles, and a blindfold and gag were also present on the body. She described the fire
injury to C.N.’s body as “gradual” ranging from “a really heavily involved area to slightly
less dense and then area of sparing.” She explained this was likely due to remnants of
clothing, such as a sweatshirt covering C.N.’s head, the blindfold, and gag, which attracted
more fire and elicited more burning than the lower part of the unclothed body. She
referenced a comforter that was used as a “shroud” around the body. She said fragments of
the comforter recovered emanated a “gasoline-like odor.”

        Dr. Mileusnic-Polchan testified that there was a leather belt binding C.N.’s ankles and
a torn piece of bed sheet underneath the belt restraining C.N.’s ankles. She stated that the
dirt and mud found on the soles of C.N.’s feet indicated that he walked barefoot on muddy
ground to be taken to the site where he was eventually shot. Dr. Mileusnic-Polchan
described the sweatshirt as “heavy” and completely encircling C.N.’s head “in a couple of
layers.” The sweatshirt was secured around C.N.’s neck with the strings of the hood portion
of the sweatshirt. Dr. Mileusnic-Polchan noted a defect in the sweatshirt indicating that C.N.
was shot through the sweatshirt. After removal of the sweatshirt, Dr. Mileusnic-Polchan
found a gunshot wound to the right side of C.N.’s head just above the ear. Also revealed was
a blood-stained bandana, used as a blindfold, and a blood-stained sock shoved into C.N.’s
mouth as a gag and secured to C.N.’s lower face with shoelaces.

       Dr. Mileusnic-Polchan testified that the area around the gunshot wound to the head
was consistent with a “very close range” or contact gunshot wound. The bullet entered the
parietal temporal area above the ear and went through the right hemisphere of the brain and
then steeply down, involving the brain stem. She stated that injury with brain stem
involvement results in a “very quick death.” The lead bullet was recovered from the base of
C.N.’s skull. Dr. Mileusnic-Polchan found another gunshot wound in the area where the
neck and shoulder meet. She explained that this wound would not necessarily have caused
death but due to the damage to major vessels in that area, the injury would have caused
“some sort of disability.” She could not determine the range of firing for this gunshot
wound. A third gunshot wound was found on C.N.’s left lumbar area. Dr. Mileusnic-

                                              28
Polchan could not estimate the contact range due to the heavy fire damage to this area of
C.N.’s body. The bullet for this wound involved back muscle and severed the spinal cord.
This injury would have disabled C.N. and caused him to lose control of his lower extremities.

        Dr. Mileusnic-Polchan testified that C.N.’s anal area was bruised and damaged,
consistent with injury sustained from a blunt object being forced inside his anus. Based upon
the tissue reaction to the damage, Dr. Mileusnic-Polchan estimated that the injuries to his
anus occurred “a couple of hours” before his death. Dr. Mileusnic-Polchan testified that,
based upon the gunshot wounds, it was likely that C.N. was first shot in the neck, causing
him to fall to the ground and injure his forehead. He was then shot in the back and finally
shot in the head, which killed him. Dr. Mileusnic-Polchan stated that the blindfold and head
wrapping were placed on C.N. before the shooting. She stated that the final event was the
suspects setting C.N. on fire. Based upon the carbon monoxide level in C.N.’s blood and the
lack of soot on C.N.’s upper airway, Dr. Mileusnic-Polchan determined that C.N. was dead
at the time he was set on fire.

       Dr. Mileusnic-Polchan testified that her findings were consistent with C.N. being bent
over after suffering a gunshot wound to his lower back, then suffering a gunshot wound to
his shoulder area, before sustaining the fatal contact wound to his head. Due to the absence
of C.N.’s blood anywhere other than on the items surrounding his head, and no evidence of
the body being dragged at the scene, Dr. Mileusnic-Polchan stated it was likely C.N. was shot
where his body was found. Dr. Mileusnic-Polchan testified that C.N.’s body was discovered
on Sunday, January 7, 2007, and she conducted the autopsy the following day, January 8,
2007. She noted that there was no indication of postmortem autolysis or decomposition,
indicating that C.N.’s death occurred within twelve hours of discovery.

        Dr. Mileusnic-Polchan testified that she also performed C.C.’s autopsy. She explained
that C.C.’s body was discovered on Tuesday, January 9, 2007, the day after she had
concluded C.N.’s autopsy. In concert with law enforcement, who believed the two deaths
might be related, she went to the scene to view C.C.’s body in the context of the crime scene.
Dr. Mileusnic-Polchan described the residence at 2316 Chipman Street as “relatively small”
with all of the doorways inside “wide open.” She said that in the far corner of the kitchen
there was a dark blue trash bin. Once the police officers lifted the lid, it was clear that there
was a human body inside. She said that the body was deformed “of course because you have
an adult person now stuffed, really, in this bin.” The shoulder area was visible but the body
was inside five different large garbage bags and then placed inside the trash bin. On top of
the body were various pieces of bedding and curtain. In the interest of preserving the
evidence, it was determined that the body should be transported as it was found, inside the
trash bin. The lid was replaced, the trash bin was placed in a tarp, and then transported to the
Medical Examiner’s office.

                                               29
        Dr. Mileusnic-Polchan testified that, once C.C.’s body was at the Medical Examiner’s
office, she went “layer by layer . . . all the way to the body to record everything that was on
the body present and around the body.” She described a white bag that was covering C.C.’s
face and tied behind the back of her head. She also found several different ligatures used to
tie C.C. in a “fetal-like position” in order to fit her inside the bin. Dr. Mileusnic-Polchan
stated that both the bag tied around C.C.’s face and the fetal position would be “very
detrimental” to C.C.’s ability to breathe, leading to asphyxiation. The third component
contributing to asphyxia was the items placed on top of C.C. and the lid on top of the bin,
which she referred to as confined space asphyxia. Dr. Mileusnic-Polchan stated that all of
these factors contributed to C.C.’s inability to breathe. Dr. Mileusnic-Polchan showed the
jury a photograph of a ligature found around C.C.’s neck that contained a “triple knot.”

       Dr. Mileusnic-Polchan testified that C.C.’s body was unclothed except for a striped
sweater with a white camisole underneath. Dr. Mileusnic-Polchan found a ligature of semi-
sheer curtain-like material used to bring C.C.’s knees to her chin and another ligature made
out of thicker, denser material, such as a curtain or bed cover, used to force C.C.’s thighs
against her belly to force her into a fetal position. The semi-sheer curtain was also used to
bind C.C.’s ankles. The ligatures forced C.C.’s knee into C.C.’s left cheek.

        Dr. Mileusnic-Polchan testified that the lividity, or settling of the blood in the body
after death, and the unusual pattern of skin detachment indicated that C.C. had been in the
bin for longer than twenty-four hours. Dr. Mileusnic also noticed a “strange” odor emanating
from the body, one she described as a chemical odor that altered the odor consistent with
human decomposition. Dr. Mileusnic-Polchan observed a pressure mark on the left side of
C.C.’s face from her head being pressed against her knee inside the trash bin. She noted that
C.C.’s eyes remained open and had grey discoloration that can be found in deaths involving
a “slow dying process.” There was injury, an abrasion or “deep scrape,” to C.C.’s upper
inside lip, consistent with forceful entry of an object into the mouth. Dr. Mileusnic-Polchan
said that she did not find any evidence of defensive injuries on C.C.

       Dr. Mileusnic-Polchan testified that C.C.’s anus had a lot of bruising and swelling as
well as some tearing. The vaginal area also had tearing with a “tremendous amount” of
bruising and abrasions. About the bruising, Dr. Mileusnic-Polchan stated:

       [T]his is not just any bruise, this is actually associated with the so-called
       hematoma. Meaning, that if I - - when I made the cut into the tissue, there was
       actually a solid blood clot under the skin since there was tremendous bleeding
       in the tissue under the skin.

She stated that this type of injury indicates “heavy” blunt force injuries more severe than that

                                              30
found with a “regular rape situation.” The damage to C.C.’s vaginal area was more
consistent with being caused by an object rather than a penis. The injuries to C.C.’s anus
were also consistent with an object being forced in and out of the anus due to the significant
tearing in the area.

       Dr. Mileusnic-Polchan testified that she found areas of bruising under C.C.’s scalp
that indicated a “couple of substantial hits” to the head causing blunt force trauma. Areas
consistent with carpet burn were found on the lower back and bruising under the skin on the
upper back area. On both of C.C.’s arms there was bruising associated with being forcefully
grabbed on the arms.

       Dr. Mileusnic-Polchan testified that C.C.’s cause of death was asphyxia from a
combination of the plastic bag tied around her face, her position in the garbage bin, and the
closed bin and materials placed on top of her. The manner of death was homicide. Dr.
Mileusnic-Polchan testified that C.N.’s cause of death was multiple gunshot wounds and the
manner of death was homicide.

      Dr. Mileusnic-Polchan testified that, based upon her findings, it is likely that C.C. died
at some time between late Sunday afternoon, January 7, 2007, and early Monday morning,
January 8, 2007. She stated that her findings were consistent with C.N.’s death occurring at
around 1:45 a.m. on Sunday, January 7, 2007.

         Based upon this evidence, the jury convicted the Defendant on all thirty-eight counts.
It is from these judgments that the Defendant now appeals.

                                         II. Analysis

        The Defendant asserts that: (1) the trial court erred when it denied his motion to
suppress his statements; (2) the trial court improperly admitted an “unreliable unrecorded
statement attributed by law enforcement to [the Defendant];” (3) the criminal responsibility
statute is void for vagueness; (4) the trial court erred when it retroactively applied the
Dorantes evidentiary standard pertaining to circumstantial evidence; (5) the presentment was
insufficient for failure to charge criminal responsibility; and (6) the evidence is insufficient
to sustain his convictions. The State asks us to affirm the trial court in all respects. We now
address each of the Defendant’s issues in turn.

                                 A. Motion to Suppress

      The Defendant argues that there was insufficient probable cause to support his
warrantless arrest, thereby requiring suppression of his post-arrest statements. The State

                                              31
responds that law enforcement officers possessed ample probable cause that the Defendant
was committing or had committed a felony at the time of the Defendant’s arrest. We agree
with the State.

        Our standard of review for a trial court’s findings of fact and conclusions of law on
a motion to suppress evidence is set forth in State v. Odom, 928 S.W.2d 18 (Tenn. 1996).
Under this standard, “a trial court’s findings of fact in a suppression hearing will be upheld
unless the evidence preponderates otherwise.” Id. at 23. As is customary, “[t]he prevailing
party in the trial court is afforded the ‘strongest legitimate view of the evidence and all
reasonable and legitimate inferences that may be drawn from that evidence.’” State v.
Carter, 16 S.W.3d 762, 765 (Tenn. 2000) (quoting State v. Keith, 978 S.W.2d 861, 864
(Tenn. 1998)). Nevertheless, this Court reviews de novo the trial court’s application of the
law to the facts, without according any presumption of correctness to those conclusions. See
State v. Walton, 41 S.W.3d 75, 81 (Tenn. 2001); State v. Crutcher, 989 S.W.2d 295, 299
(Tenn. 1999). The trial court, as the trier of fact, is able to assess the credibility of the
witnesses, determine the weight and value to be afforded the evidence, and resolve any
conflicts in the evidence. Odom, 928 S.W.2d at 23. In reviewing a trial court’s ruling on a
motion to suppress, an appellate court may consider the evidence presented both at the
suppression hearing and at the subsequent trial. State v. Henning, 975 S.W.2d 290, 299
(Tenn. 1998).

       The Defendant was arrested without a warrant shortly after noon on January 11, 2007,
at the residence of Natosha Hays on Shuck Avenue in Lebanon, Kentucky. The State
asserted at the suppression hearing that probable cause for the arrest existed at the time of
the arrest. In support of this assertion, the State presented Bernard Waggoner, a Bureau of
Alcohol, Tobacco, Firearms and Explosives (“ATF”) special agent, who testified about his
involvement in the Defendant’s arrest. Agent Waggoner became involved with the federal
investigation of the carjacking related to this case on the afternoon of Wednesday, January
10, 2007. The ATF also played a role in assisting in the state investigation of the victims’
murders. Agent Waggoner stated that, on January 10, 2007, he was briefed about the
investigation and potential suspects in this case, including the Defendant. That same day he
traveled to Kentucky with Steve Cordle, his supervisor, for the purpose of locating the
suspects. The two officers spent the night in an adjacent county, and then proceeded to the
Lebanon Police Department in Lebanon, Kentucky on the morning of January 11, 2007.

       Agent Waggoner was present at the January 11, 2007 briefing meeting at the Lebanon
Police Department, along with members of the local police, the local sheriff’s office, drug
task force agents, deputy U.S. Marshals and members of the Knox County Sheriff’s
Department. During the briefing meeting, the facts and circumstances known at the time
about the carjacking, murders, and the suspects in the case, including the Defendant, were

                                             32
discussed. Stacy Lawson, already known to Agent Waggoner, was identified as the
Defendant’s girlfriend, and a state trooper provided the location of her residence. Agent
Waggoner stated that, in addition to her address, he was also aware that she drove a four-
door, green Pontiac Grand Am and that Ms. Lawson was a “heavy-set white female.” Agent
Waggoner rode with a state trooper to Ms. Lawson’s address to see if they could locate the
suspects. As they approached the residence, Agent Waggoner observed Ms. Lawson pulling
out of her driveway. Ms. Lawson was stopped and informed about the investigation of the
carjacking and murders that had occurred in Knoxville, Tennessee. Agent Waggoner told
Ms. Lawson that he was looking for Cobbins, Davidson, the Defendant, and Coleman.

        Initially, Ms. Lawson denied any knowledge or involvement with the crimes, but she
gave consent for law enforcement officers to search her house. Law enforcement did not
find any of the suspects there. Ms. Lawson identified herself as the Defendant’s girlfriend
and eventually told the officers that the Defendant, Cobbins, and Coleman were in Lebanon,
Kentucky, staying at Ms. Hays’s residence located on Shuck Avenue. Ms. Lawson stated
that, at the time she was stopped by law enforcement, she was en route to pick up the
suspects and transport them to an unknown location out of town. Ms. Lawson was taken to
the police department, and the other investigators were updated on the interaction with and
information provided by Ms. Lawson. Agent Waggoner stated that there was concern among
the investigators that the suspects might flee if Ms. Lawson failed to arrive at Ms. Hays’s
house as planned.

        Ms. Lawson had advised Agent Waggoner that Ms. Hays might also be dating the
Defendant and that Ms. Hays would be present in the house along with the Defendant,
Coleman, and Cobbins. Ms. Lawson told law enforcement officers that she did not believe
that the Defendant “would be involved in something like this,” but she confirmed that the
Defendant had remained at the Chipman Street house after Ms. Lawson returned to Kentucky
on January 5, 2007.

       After a plan was devised to execute the arrest of the suspects, law enforcement
officers surrounded Ms. Hays’s house at around noon on January 11, 2007, and then a
telephone call was placed to Ms. Hays. Ms. Hays was advised that the police were outside
her house and for everyone inside to come out with their hands raised. When no one exited
the house, a PA system was used to announce that everyone in the house should exit with
their hands raised. A female looked out the “front door glass” and then turned around and
stepped back inside before two females, Ms. Hays and Coleman, exited the house and were
taken into custody. Cobbins then exited the house with his hands raised and was also taken
into custody. While this was occurring, law enforcement observed “someone peeking out
of the blinds upstairs.” Ms. Hays told law enforcement that it was the Defendant. Agent
Waggoner described Ms. Hays as cooperative throughout the entire incident.

                                            33
        Agent Waggoner testified that he, along with several other deputy U.S. Marshals, ATF
agents, and police officers made entry into Ms. Hays’s residence and secured the ground
level of the residence. He explained that he did so at the instruction of his supervisor, Steve
Cordle, who was “in charge.” He stated that it was his understanding that Ms. Hays “let us”
go into the house, and she also later signed a consent to search the residence for evidence.
Upon entering the house, Agent Waggoner could hear the Defendant moving around upstairs,
so an officer announced the police presence and asked the Defendant to come downstairs
with his hands raised. Initially, the Defendant did not come downstairs and “made statements
as if he was asleep and didn’t know what was going on.” After the second or third order for
him to come downstairs, the Defendant complied and was taken into custody without
incident.

        Agent Waggoner acknowledged that the Defendant’s arrest was a warrantless arrest,
but he explained that law enforcement had probable cause that the Defendant had committed
or been part of the commission of the carjacking, kidnapping, and murders of the victims.
Agent Waggoner said that the Defendant had been identified as a suspect and that Agent
Waggoner had seen the Defendant’s criminal record. Agent Waggoner stated that, at the
time of the Defendant’s warrantless arrest, Agent Waggoner was aware that C.C.’s body had
been found inside the house at 2316 Chipman Street and that the Defendant had been present
at the house during the time of the offenses. Agent Waggoner explained that, after speaking
with Ms. Lawson, a federal warrant was not pursued due to the delay it would require and
concern regarding the suspects’ intent to flee. Agent Waggoner further explained that Ms.
Lawson’s failure to arrive at Ms. Hays’s house as planned would likely alert the suspects to
the police activity, so the officers needed to take action expediently. Agent Waggoner
testified that the Defendant was charged with a federal carjacking-related offense at around
11:30 p.m. on the night of January 11, 2007.

        Rebecca Bobich, an ATF agent, was also involved in the federal investigation of the
carjacking in this case. She remained in Knoxville to continue coordinating investigation
efforts while other ATF agents went to Kentucky to attempt to locate the suspects. She said
that she was in telephone communication with Steve Cordle, her supervisor, during this time
to relay information recovered during the ongoing investigation. She stated that on January
10, 2007, she confirmed that it was the Defendant who had checked out the DVDs found on
January 9, 2007, in the house at 2316 Chipman Street, and she relayed this information to
Steve Cordle.

        Robert Sexton, Jr., the Knox County Sheriff’s Office assistant chief deputy, testified
that at about 10:30 a.m. on January 11, 2007, at the request of Sheriff Hutchison, he took a
Defendant’s driver’s license photograph to Ms. Sutton, who identified the Defendant as the
person who had been at the 2316 Chipman Street residence on Sunday night, January 7,

                                              34
2007. Deputy Sexton then called Sheriff Hutchison, who was in Kentucky, and told him that
Ms. Sutton had confirmed that the Defendant was present in the Chipman Street residence
on January 7, 2007.

        Ryan Flores, a Knoxville Police Department officer, interviewed Ms. Sutton on
Wednesday, January 10, 2007. During this interview, Ms. Sutton stated that she had dated
Davidson and lived at 2316 Chipman Street until December 27 or 28, 2006, when she moved
out due to an altercation with Davidson. She stated that she had some contact with Davidson
until January 9, 2007. She had returned to 2316 Chipman Street on Sunday, January 7, 2007,
after Davidson had called to tell her he had some clothing for her. She said that Davidson,
Cobbins, Coleman, and the Defendant were all at the house when she arrived. Ms. Sutton
stated that Cobbins, Coleman, and the Defendant were all “from Kentucky.” Officer Flores
stated that this information was shared with other law enforcement officers and agencies
following the interview.

       The trial court later issued an order with the following findings:

       ATF Agents Bernard Waggoner and Rebecca Bobich, Knoxville Police
       Department (KPD) Investigator Ryan Flores, and Knox County Sheriff’s
       Department (KCSD) Detective Robert Sexton all credibly testified concerning
       the initial investigation into suspects, when authorities located the Defendant
       in Lebanon, Kentucky, transported the Defendant to the Lebanon Police
       Department, and the Defendant’s waiver of rights and statement given.

              ....

               Agent Waggoner testified that his supervisor, Agent Cordle, was in
       charge the day of the arrest. Agent Bobich testified that she had been in
       contact with Cordle throughout the day and that they had possessed the
       information that Sutton had identified Thomas as having been at the Chipman
       Street residence where the female victim’s body had been located, and that
       three DVDs found at the Chipman Street residence had been verified as having
       been checked out of the Marion County, Kentucky Library to Defendant
       Thomas. The agents were also aware that the male victim’s body had been
       found on Sunday (the same day the Defendant had been seen by Sutton) within
       a short distance of the Chipman Street residence, the female victim’s 4-runner
       had been located near the Chipman Street residence, Defendant Thomas’
       girlfriend, Stacy Lawson, indicated that Thomas had been at the residence with
       the other suspects, and that Lawson had been on her way to transport Thomas,
       Cobbins, and Coleman out of town to an unknown location, that morning.

                                             35
              Based upon the facts and circumstances known to officers at the time
       of arrest, this Court finds that there was sufficient probable cause to support
       the warrantless arrest of the Defendant.

(Footnote omitted).

        The evidence does not preponderate against the trial court’s finding that law
enforcement officers had probable cause to arrest the Defendant on January 11, 2007, at Ms.
Hays’s house. Tennessee Code Annotated § 40-7-103(a)(3) provides that an officer may
make a warrantless arrest “[w]hen a felony has in fact been committed, and the officer has
reasonable cause for believing the person arrested to have committed it.” Tennessee courts
“make little, if any, distinction between the terms ‘reasonable cause’ and ‘probable cause’
in determining whether there exists a basis for an arrest.” State v. Herbert Lee Massey,
C.C.A.# 01C01-9406-CR-00218, 1995 WL 518872, at *4 (Tenn. Crim. App., at Nashville,
Sept. 5, 1995), no Tenn. R. App. P. 11 filed (citing State v. Melson, 638 S.W.2d 342, 350
(Tenn. 1982)). Probable cause for a warrantless arrest “exists if, at the time of the arrest, the
facts and circumstances within the knowledge of the officers, and of which they had
reasonably trustworthy information, are ‘sufficient to warrant a prudent [person] in believing
that the [individual] had committed or was committing an offense.” State v. Bridges, 963
S.W.2d 487, 491 (Tenn. 1997) (quoting Beck v. Ohio, 379 U.S. 89, 91 (1964)). Our Courts
have also stated that probable cause may rest upon many factors, one of which is
identification of the defendant at the scene when the offenses were committed. State v.
Lawrence, 154 S.W.3d 71, 76 (Tenn. 2005); State v. Claybrook, 736 S.W.2d 95, 102 (Tenn.
1987).

        When determining whether the police possessed probable cause, “the courts should
consider the collective knowledge that law enforcement possessed at the time of the arrest,
provided that a sufficient nexus of communication existed between the arresting officer and
any other officer or officers who possessed relevant information.” State v. Bishop, 431
S.W.3d 22, 36 (Tenn. 2014). Such a nexus exists when the officers are relaying information
or when one officer directs another officer to act. Id. It matters not whether the arresting
officers themselves believed that probable cause existed. Id. (citing State v. Huddleston, 924
S.W.2d 666, 676 (Tenn. 19967)(“[An officer’s] subjective belief that he did not have enough
evidence to obtain a warrant is irrelevant to whether or not probable cause actually
existed.”)). When determining the existence of probable cause, the courts should also
consider the entire record, including the proof adduced at both the suppression hearing and
the trial. Id. at 36-37 (citing Henning, 975 S.W.2d at 299.

        In this case, law enforcement officers working in concert on this investigation knew
that: (1) C.C. and C.N. were last seen on Saturday night, January 6, 2007; (2) C.N.’s body

                                               36
had been discovered on Sunday morning, January 7, 2007, by the railroad tracks between 150
and 200 yards from 2316 Chipman Street; (3) C.N.’s body was burned and he had sustained
three bullet wounds to his body and was estimated to have been killed around 1:00 a.m.
January 7, 2007; (4) C.C.’s 4Runner, which had been altered, was recovered Sunday night
within two blocks of 2316 Chipman Street; (5) C.C.’s body was found on January 9, 2007,
stuffed into a trash can in the kitchen of 2316 Chipman Street; (6) the same bedding material
was used to bind both C.C. and C.N.; (7) C.C. died between late afternoon on January 7,
2007, to early Monday morning, January 8, 2007; (8) the Chipman Street house was small
and had no doors between the “rooms” inside; (9) law enforcement officers observed bullet
holes in the wall and ceiling of the living room and found a box of .22 caliber cartridges, a
rifle, and a gas can inside the residence; (10) police officers found three DVDs inside the
house all checked out by the Defendant from the Marion County Public Library in Lebanon,
Kentucky; (11) the Defendant was present at 2316 Chipman Street at the time of the offenses;
(12) Ms. Sutton had identified a photograph of the Defendant, confirming that he was the
person she saw sitting in the living room on Sunday evening, January 7, 2007, when Ms.
Sutton came to the residence at 2316 Chipman Street; (12) the Defendant left 2316 Chipman
Street and fled to Kentucky where he was hiding in Ms. Hays’s residence; (13) on Thursday
morning, January 11, 2007, the Defendant was waiting for Ms. Lawson to pick him up and
drive him out of town; (14) the Defendant refused to comply with law enforcement officers’
repeated requests that he exit Ms. Hays’s residence; and (15) law enforcement officers
possessed the Defendant’s photograph, biographical information, and NCIC criminal history.
Based on the foregoing facts, we conclude that “at the time of the arrest, the facts and
circumstances within the knowledge of the officers, and of which they had reasonably
trustworthy information, [were] sufficient to warrant a prudent person in believing” that the
Defendant was involved in the carjacking, kidnapping, rape, and murder of the victims.
Echols, 382 S.W.3d at 277-78 (citations omitted) (alterations and internal quotation marks
omitted).

        The Defendant also claims that the entry into Ms. Hays’s residence was unlawful
because there was no basis in the absence of a warrant. The State asserts that the Defendant
has waived our consideration of this issue for failure to raise it in his second motion to
suppress. The State further argues that the Defendant failed to offer any proof during the
suppression hearing that he had a legitimate expectation of privacy in Ms. Hays’s home and,
therefore, has standing to challenge the entry. We agree with the State. Furthermore, we
note that Agent Waggoner testified that Ms. Hays provided consent to enter her residence
after the Defendant refused to exit Ms. Hays’ residence. Accordingly, we conclude that law
enforcement officers at Ms. Hays’s residence had consent to enter the residence and probable
cause to arrest the Defendant for the carjacking, kidnapping, rape, and murder of the victims.
The Defendant is not entitled to relief.



                                             37
 B. Admission into Evidence of the Defendant’s Unrecorded Statement to Detective
                                     Norman

        The Defendant contends that the trial court erred when it admitted into evidence at
trial his unrecorded statement made to Detective Norman. The statement was made at the
Lebanon Police Department on January 11, 2007, in response to Detective Norman’s
question, “Should you not have called someone about what happened out on Chipman
Street?” The challenged statement is, “F**k that white girl. She didn’t mean anything to me.
You cops come into our neighborhood and kill us, so why should I get involved with
something that’s none of my business?” The Defendant asserts that this statement was not
relevant, was prejudicial, and failed to comport with the minimum standard of reliability.
The State responds that the trial court acted within its discretion in denying the Defendant’s
motion to exclude the unrecorded statement. We agree with the State.

        Initial questions of admissibility of evidence are governed by Tennessee Rules of
Evidence 401 and 403. These rules require that the trial court must first determine whether
the proffered evidence is relevant. Pursuant to Rule 401, evidence is deemed relevant if it
has “any tendency to make the existence of any fact that is of consequence to the
determination of the action more probable or less probable than it would be without the
evidence.” See State v. Forbes, 918 S.W.2d 431, 449 (Tenn. Crim. App. 1995) (quoting
Tenn. R. Evid. 401). In other words, “evidence is relevant if it helps the trier of fact resolve
an issue of fact.” N EIL P. C OHEN, ET AL., T ENNESSEE L AW OF E VIDENCE § 4.01[4], at 4-8 (6th
ed. 2011). After the trial court finds that the proffered evidence is relevant, it then weighs
the probative value of that evidence against the risk that the evidence will unfairly prejudice
the trial. State v. James, 81 S.W.3d 751, 757 (Tenn. 2002). If the court finds that the
probative value is substantially outweighed by its prejudicial effect, the evidence may be
excluded. Tenn. R. Evid. 403. “‘Excluding relevant evidence under [Tenn. R. Evid. 403]
is an extraordinary remedy that should be used sparingly and persons seeking to exclude
otherwise admissible and relevant evidence have a significant burden of persuasion.’”
James, 81 S.W.3d at 757-58 (quoting White v. Vanderbilt Univ., 21 S.W.3d 215, 227 (Tenn.
Ct. App. 1999) (citations omitted)).

       “The decision regarding the admissibility of [evidence] pursuant to these Rules lies
within the sound discretion of the trial court and will not be overturned on appeal absent a
clear showing of an abuse of that discretion.” State v. Young, 196 S.W.3d 85, 105 (Tenn.
2006) (citing State v. Banks, 564 S.W.2d 947, 949 (Tenn. 1978)). “A trial court abuses its
discretion only when it applies an incorrect legal standard or makes a ruling that is ‘illogical
or unreasonable and causes an injustice to the party complaining.’” State v. Franklin, 308
S.W.3d 799, 809 (Tenn. 2010) (quoting State v. Ruiz, 204 S.W.3d 772, 778 (Tenn. 2006)).



                                              38
        In denying the Defendant’s motion to exclude evidence of his unrecorded statement
to Detective Norman, the trial court determined that the statement was relevant because it
was an expression of animus toward the victim. The trial court further found that the
prejudicial effect of the statement did not substantially outweigh the probative value. Finally,
the trial court found that Detective Norman’s testimony was not unreliable, concluding that
the jury could determine whether the statement was made and “what import should be
placed” on the statement within the context of the case. The trial court noted that the defense
would have the opportunity to cross-examine Detective Norman about the circumstances
surrounding the statement.

        Our review of the record reveals that the trial court did not abuse its discretion when
it admitted the unrecorded statement. As the trial court correctly noted, the statement
revealed the Defendant’s animosity toward the victim. Evidence of animus toward a victim
is relevant to establish motive in the prosecution of a murder charge. See State v. Sexton, 368
S.W.3d 371, 413 (Tenn. 2012). The State’s proof regarding the Defendant’s statement was
through the testimony of the detective to whom the Defendant made the statement. Because
the State had the burden of proving the Defendant’s involvement in the abuse and murder of
C.C., we conclude that the trial court did not err in finding that the probative value of the
evidence was not substantially outweighed by the danger of unfair prejudice.

        As to the Defendant’s contention that the testimony was unreliable, this assertion is
not supported by the record. Detective Norman testified consistently about the statement
throughout these proceedings.          We recognize the seventeen-month delay in the
documentation of this statement; however, the defense was given ample opportunity to cross-
examine Detective Norman about his documentation and effectively did so. Accordingly,
the trial court properly exercised its discretion in admitting the unrecorded statement. The
Defendant is not entitled to relief.

                            C. Criminal Responsibility Statute

       The Defendant asserts that Tennessee Code Annotated section 39-11-402 is void for
vagueness both facially and as applied. Specifically, the Defendant argues that there is no
“meaningful distinction” between the criminal responsibility for conduct of another statute
(T.C.A. § 39-11-402) and the criminal responsibility for facilitation of a felony statute
(T.C.A. § 39-11-403). He further asserts that any “meaningful difference” between the two
statutes has been abrogated by case law on the “natural and probable consequences” doctrine
for accomplice liability. The State responds that the criminal responsibility for the conduct
of another statute is not unconstitutionally vague. We agree with the State.

       The constitutions of the United States and the State of Tennessee guarantee

                                              39
defendants in all criminal cases due process of law and the right to a fair and impartial jury.
State v. Carruthers, 35 S.W.3d 516, 559 (Tenn. 2000). When a defendant challenges the
constitutionality of a statute, the general principles of statutory construction apply. Appellate
courts are charged with upholding the constitutionality of statutes wherever possible. State
v. Lyons, 802 S.W.2d 590, 592 (Tenn. 1990). In other words, we are required to indulge
every presumption and resolve every doubt in favor of the constitutionality of the statute
when reviewing a statute for a possible constitutional infirmity. Id.; see also In re Burson,
909 S.W.2d 768, 775 (Tenn. 1995). Generally, the language of a penal statute must be clear
and concise to give adequate warning so that individuals might avoid the prohibited conduct.
See State v. Boyd, 925 S.W.2d 237, 242-43 (Tenn. Crim. App. 1995). A statute is void for
vagueness if it is not “sufficiently precise to put an individual on notice of prohibited
activities.” State v. Thomas, 635 S.W.2d 114, 116 (Tenn. 1982); see also State v. Wilkins,
655 S.W.2d 914, 915 (Tenn. 1983), superseded by statute as stated in State v. Dominy, 6
S.W.3d 472 (Tenn. 1999). The “void for vagueness” doctrine is based on fairness; it is
intended “only to give ‘fair warning’ of prohibited conduct.” Phillips v. State Bd. of Regents
of State Univ. and Cmty., 863 S.W.2d 45, 48-49 (Tenn. 1993).

       A criminal statute “shall be construed according to the fair import of [its] terms” when
determining if it is vague. T.C.A. § 39-11-104. “Due process requires that a statute provide
‘fair warning’ and prohibits holding an individual criminally liable for conduct that a person
of common intelligence would not have reasonably understood to be proscribed.” State v.
Burkhart, 58 S.W.3d 694, 697 (Tenn. 2001) (citing Grayned v. City of Rockford, 408 U.S.
104, 108 (1972)). Nevertheless, the Tennessee Supreme Court has noted that “absolute
precision in drafting prohibitory legislation is not required since prosecution could then easily
be evaded by schemes and devices.” Wilkins, 655 S.W.2d at 916; see also Burkhart, 58
S.W.3d at 697; State v. McDonald, 534 S.W.2d 650, 651 (Tenn. 1976). To determine
whether a statute is unconstitutionally vague, a court should consider whether the statute’s
prohibitions are not clearly defined and are thus susceptible to different interpretations
regarding that which the statute actually proscribes. State v. Whitehead, 43 S.W.3d 921, 928
(Tenn. Crim. App. 2000). Therefore, a statute is not unconstitutionally vague “‘which by
orderly processes of litigation can be rendered sufficiently definite and certain for purposes
of judicial decision.’” Wilkins, 655 S.W.2d at 91 (quoting Donathan v. McMinn County, 213
S.W.2d 173, 176 (1948)).

      The criminal responsibility for the conduct of another statute, Tennessee Code
Annotated section 39-11-402(2), states in relevant part:

       A person is criminally responsible for an offense committed by the conduct of
       another, if:



                                               40
              ....

       (2) Acting with intent to promote or assist the commission of the offense, or
       to benefit in the proceeds or results of the offense, the person solicits, directs,
       aids, or attempts to aid another person to commit the offense[.]

        We conclude that this statute is sufficiently precise to put a person of common
intelligence on notice of the prohibited conduct. The statute intends to assess criminal
liability to persons who act together in committing criminal offenses. We also find that it
applies to the Defendant’s conduct in this case. The proof at trial showed that the Defendant
acted in concert with Cobbins and Davidson in perpetrating these offenses and that the
Defendant benefitted from the proceeds. On January 6, 2007, no one residing at 2316
Chipman Street had a vehicle. The Defendant was aware of the plan to steal a car and
benefitted from his access to the victim’s 4Runner for transportation after it was stolen. The
Defendant was present and residing at 2316 Chipman Street before, during, and after the
offenses. At 2316 Chipman Street, the Defendant also participated in a discussion of what
should occur next after the victims, bound and gagged, were brought into the house. The
Defendant was present as “E” left with C.N., knowing that he was going to “take care” of the
“old boy.” The Defendant stayed in the living room of the house, effectively preventing C.C.
from exiting the residence, and, after both victims were killed, the Defendant fled the state
with Cobbins and Coleman and hid at Ms. Hays’s residence in Lebanon, Kentucky. From
there, he monitored the investigation of the homicides until he was apprehended by police.
In considering this statute in light of the facts in this particular case, the statute provided
sufficient notice for the Defendant to determine that his conduct was proscribed.

        As to the Defendant’s assertion that the criminal responsibility for conduct of another
statute, T.C.A. § 39-11-402, is facially vague because it is indistinguishable from the
criminal responsibility for facilitation of a felony statute, T.C.A. § 39-11-403, we do not
agree. The criminal responsibility for the conduct of another statute requires that a person
has the “intent to promote or assist in the commission of the offense or benefit in the
proceeds.” The criminal responsibility for facilitation of a felony statute requires only
knowledge of another person’s intent to commit an offense and not the actual intent to
commit the offense. The Sentencing Commission Comments note that this section
“recognizes a lesser degree of criminal responsibility.” T.C.A. § 39-11-403 (2014).

       The Defendant argues that any difference between these two statutes has been
abrogated by the sheer breadth of the “natural and probable consequences” rule. In State v.
Richmond, 90 S.W.3d 648 (Tenn. 2002), our Supreme Court reviewed the history of the
natural and probable consequences rule, which we will briefly summarize as it relates to the
instant case. Notably:

                                               41
              The natural and probable consequences rule arose as a common law
       component of criminal responsibility and extends criminal liability to the crime
       intended by a defendant, and collateral crimes committed by a co-defendant,
       that were the natural and probable consequences of the target crime. See State
       v. Carson, 950 S.W.2d 951 (Tenn. 1997). We have noted on several occasions
       that “criminal responsibility is not a separate, distinct crime. It is solely a
       theory by which the State may prove the defendant’s guilt of the alleged
       offense . . . based upon the conduct of another person.” State v. Lemacks, 996
S.W.2d 166, 170 (Tenn. 1999).

Richmond, 90 S.W.3d at 654. In the Criminal Sentencing Reform Act of 1989, the
legislature codified the common law doctrine of criminal responsibility, and “the legislature
clearly intended that the natural and probable consequences doctrine survive codification.”
Id. at 656 (citing Carson, 950 S.W.2d at 955). The Court went on to conclude that “the
doctrine remains ‘a viable principle underlying criminal responsibility in Tennessee.’” Id.

        Our Supreme Court in State v. Howard, 30 S.W.3d 271 (Tenn. 2000), reiterated that
the purpose of the natural and probable consequences rule is to hold aiders and abettors
“responsible for the criminal harms they have naturally, probably and foreseeably put into
motion.” 30 S.W.3d at 276. The court in Richmond explained that Howard clearly “stands
for the proposition that the natural and probable consequences rule is ‘an essential element
that the State must prove beyond a reasonable doubt’ when seeking a conviction based on [a]
theory of criminal responsibility.” Richmond, 90 S.W.3d at 657. The Richmond Court
outlined the test trial courts are to apply when liability is based upon the natural and probable
consequences rule:

              [T]he State must prove beyond a reasonable doubt and the jury must
       find: “(1) the elements of the crime or crimes that accompanied the target
       crime; (2) the defendant was criminally responsible pursuant to Tennessee
       Code Annotated section 39-11-402; and, (3) that the other crimes that were
       committed were the natural and probable consequences of the target crime.”

Id. at 656 (quoting Howard, 30 S.W.3d at 276).

        We conclude that this rule does not abrogate the criminal responsibility statute but,
rather, as our Supreme Court has explained, the natural and probable consequences rule is
a component of criminal responsibility. Our Supreme Court has affirmed its applicability in
criminal law and provided a test for its application. Richmond, 90 S.W.3d at 656; Howard,
30 S.W.3d at 276. The test requires the State to prove the elements of the crime and criminal
responsibility, in addition to proving beyond a reasonable doubt that the other crimes charged

                                               42
were natural and probable consequences of the target crime. We, therefore, can not agree
with the Defendant’s characterization of this rule as basing a conviction on “foreseeability
and negligence.” Accordingly, we do not conclude that the statute is unconstitutionally
vague. The Defendant is not entitled to relief.

                               D. Insufficiency of Indictment

        The Defendant argues that because the State pursued the Defendant’s convictions
under a theory of criminal responsibility, the State was required to include the elements of
criminal responsibility in the charging instrument. Therefore, because the State did not do
so, the presentment provided constitutionally inadequate notice of the charges against the
Defendant. The State responds that the presentment provided adequate notice of the
Defendant’s charges and that neither state nor federal law requires that the theory of criminal
responsibility be charged in the presentment. We agree with the State.

        Challenges to the legal sufficiency of an indictment present questions of law subject
to de novo review on appeal. See State v. Wilson, 31 S.W.3d 189, 191 (Tenn. 2000); State
v. Hill, 954 S.W.2d 725, 727 (Tenn. 1997); State v. Davis, 940 S.W.2d 558, 561 (Tenn.
1997). “[T]he Sixth and Fourteenth Amendments to the United States Constitution and
Article I, Section 9 of the Tennessee Constitution guarantee to the accused the right to be
informed of the nature and cause of the accusation.” Hill, 954 S.W.2d at 727. As a general
rule, “an indictment is valid if it provides sufficient information (1) to enable the accused to
know the accusation to which answer is required, (2) to furnish the court adequate basis for
the entry of a proper judgment, and (3) to protect the accused from double jeopardy.” Id.
(citing State v. Byrd, 820 S.W.2d 739, 741 (Tenn. 1991); VanArsdall v. State, 919 S.W.2d
626, 630 (Tenn. Crim. App. 1995); State v. Smith, 612 S.W.2d 493, 497 (Tenn. Crim. App.
1980)). Tennessee Code Annotated section 40-13-202 provides:

       The indictment must state the facts constituting the offense in ordinary and
       concise language, without prolixity or repetition, in a manner so as to enable
       a person of common understanding to know what is intended and with that
       degree of certainty which will enable the court, on conviction, to pronounce
       the proper judgment.

T.C.A. § 40-13-202 (2012). “[T]he touchstone for constitutionality is adequate notice to the
accused.” Hill, 954 S.W.2d at 729.

        As relevant here, Tennessee Code Annotated section 39-11-402 provides that a person
is criminally responsible for the conduct of another if, “[a]cting with intent to promote or
assist the commission of the offense, or to benefit in the proceeds or results of the offense,

                                              43
the person solicits, directs, aids, or attempts to aid another person to commit the offense[.]”
See T.C.A. § 39-11-402(2). This statute does not prescribe a separate and distinct crime;
instead, it works in synergy with the charged offense to establish a defendant’s guilt through
the actions of another. State v. Lemacks, 996 S.W.2d 166, 170 (Tenn.1999). “An indictment
that charges an accused on the principal offense ‘carries with it all the nuances of the
offense,’ including criminal responsibility.” Lemacks, 996 S.W.2d at 173 (quoting State v.
Lequire, 634 S.W.2d 608, 615 (Tenn. Crim. App. 1981)). Therefore, the State may proceed
under a theory of criminal responsibility even if it is not plead in the indictment or
presentment or included in the bill of particulars. State v. Sherman, 266 S.W.3d 395, 408
(Tenn. 2008).

        Our review of the presentment shows that the Defendant received adequate notice of
the charges against him. Each count of the presentment clearly charged the Defendant, along
with the co-defendants, with each separate crime committed against C.N. and C.C. Further,
the presentment provided the statutory language and citation for the alleged offenses
sufficient to notify the Defendant of the allegations and allow entry of an appropriate
judgment, in the case of conviction. Based upon the information in the presentment, the
Defendant successfully sought dismissal of some of the charges as duplicitous. We also note
that the Defendant successfully moved for a bill of particulars, which was the appropriate
procedural remedy for acquiring more information regarding the charges against him. See
Tenn. R. Crim. P. 7(c). As we earlier stated, the law does not require the State to allege
criminal responsibility in the indictment, and the Defendant does not identify any resulting
prejudice to the Defendant from the absence of the elements of criminal responsibility for the
conduct of another in the presentment.

        The Defendant acknowledges that Tennessee courts have held that the indictment
need not contain language pertaining to criminal responsibility but asserts that this Court has
not addressed the issue under the new authority of Apprendi v. New Jersey, 530 U.S. 466
(2000). As the Defendant correctly notes, Apprendi addressed facts that impact sentencing,
which is not at issue here. Further, our Supreme Court has stated that Apprendi should not
be construed to require certain facts or elements to be pled in a state indictment because
Apprendi addresses the Sixth Amendment right to a jury trial, not the Fifth Amendment right
to a grand jury indictment. State v. Reid, 164 S.W.3d 286, 312 (Tenn. 2005); State v. Berry,
141 S.W.3d 549, 560 (Tenn. 2004) (quoting Ring v. Arizona, 536 U.S. 584, 597 n.4 (2002)).
Therefore, in our view the Defendant is not entitled to relief based upon Apprendi.

       Accordingly, we conclude that the presentments adequately informed the Defendant
of the charges against him. The Defendant is not entitled to relief as to this issue.

                    E. Application of Dorantes Evidentiary Standard

                                              44
       The Defendant asserts that the trial court instructed the jury on the incorrect standard
for evaluating circumstantial evidence in violation of the Ex Post Facto Clauses and due
process considerations. The trial in this case was held in May 2013; however, the Defendant
argues that the alleged crimes occurred in January 2007, before the Dorantes opinion and,
therefore, the old evidentiary standard for circumstantial evidence should have applied. The
State responds that the trial court correctly used the standard adopted in State v. Dorantes,
331 S.W.3d 370 (Tenn. 2011). We agree with the State.

       Initially, we note that the Ex Post Facto Clause does not by its own terms apply to
judicial decisions. See generally U.S. Const. Art. 1, §§ 9 and 10; Tenn. Const. Art. I, § 11;
Rogers v. Tennessee, 532 U.S. 451, 456 (2001). To the extent that due process protects
interests similar to those protected by the Ex Post Facto Clauses of the state and federal
constitutions, retroactive application of an alteration of a common law doctrine of criminal
law violates due process only where the alteration is “unexpected and indefensible by
reference to the law which had been expressed prior to the conduct in issue.” Rogers, 532
U.S. at 461.

       The pre- Dorantes standard for circumstantial evidence, as stated in State v. Crawford,
required the State to present proof “so strong and cogent as to exclude every other reasonable
hypothesis save the guilt of the defendant, and that beyond a reasonable doubt.” 470 S.W.2d
610, 612 (Tenn. 1971). In January 2011, our Supreme Court issued Dorantes, which adopted
the federal standard that the sufficiency of the evidence standard was the same for
circumstantial or direct evidence. 331 S.W.3d at 381. The Dorantes court cited a Supreme
Court case regarding the standard enunciated in Crawford as “confusing and incorrect” to
require an additional instruction. Id. at 380. The Defendant contends that he should have
been afforded the circumstantial evidence rule that was in effect at the time of the
commission of the offenses rather than the “effectively lower[]” evidentiary standard of
proof. The Tennessee Supreme Court in Dorantes, however, noted that “[i]n practice, the
distinction between the federal standard and the ‘reasonable hypothesis’ language used in our
state has rarely made a difference,” thus providing “little reason to refine” the standard.
Dorantes 331 S.W.3d at 380.

        The State correctly notes that both the Tennessee Supreme Court and this Court began
utilizing the same standard for direct and circumstantial evidence shortly after the issuance
of Dorantes to cases in which the crimes had occurred before January 2011. See State v.
Sisk, 343 S.W.3d 60, 62 (Tenn. 2011) (crimes committed in 2006); State v. Parker, 350
S.W.3d 883, 888, 903 (Tenn. 2011) (crimes committed in 2003); State v. Martinez, 372
S.W.3d 598, 601, 604-05 (Tenn. Crim. App. 2011) (crimes committed in 2008).

       Accordingly, we conclude that the trial court did not err when it used the evidentiary

                                              45
standard announced in Dorantes. The Defendant is not entitled to relief as to this issue.

                               F. Sufficiency of the Evidence

       The Defendant contends that the evidence is insufficient to support his convictions
based upon the theory of criminal responsibility. Specifically, the Defendant asserts that the
State failed to establish that he intended to aid his co-defendants and benefit from the
proceeds of the crimes. The State responds that sufficient evidence was presented for any
rational trier of fact to find beyond a reasonable doubt that the Defendant is guilty of the
offenses for which he was convicted. We agree with the State.

        When an accused challenges the sufficiency of the evidence, this Court’s standard of
review is whether, after considering the evidence in the light most favorable to the State,
“any rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see Tenn. R. App. P.
13(e); State v. Goodwin, 143 S.W.3d 771, 775 (Tenn. 2004) (citing State v. Reid, 91 S.W.3d
247, 276 (Tenn. 2002)). This standard applies to findings of guilt based upon direct
evidence, circumstantial evidence, or a combination of both direct and circumstantial
evidence. State v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn. Crim. App. 1999) (citing
State v. Dykes, 803 S.W.2d 250, 253 (Tenn. Crim. App. 1990)). In the absence of direct
evidence, a criminal offense may be established exclusively by circumstantial evidence.
Duchac v. State, 505 S.W.2d 237, 241 (Tenn. 1973). “The jury decides the weight to be
given to circumstantial evidence, and ‘[t]he inferences to be drawn from such evidence, and
the extent to which the circumstances are consistent with guilt and inconsistent with
innocence, are questions primarily for the jury.’” State v. Rice, 184 S.W.3d 646, 662 (Tenn.
2006) (quoting Marable v. State, 313 S.W.2d 451, 457 (Tenn. 1958)). “The standard of
review [for sufficiency of the evidence] ‘is the same whether the conviction is based upon
direct or circumstantial evidence.’” Dorantes, 331 S.W.3d at 379 (quoting State v. Hanson,
279 S.W.3d 265, 275 (Tenn. 2009)).

        In determining the sufficiency of the evidence, this Court should not re-weigh or
reevaluate the evidence. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990).
Nor may this Court substitute its inferences for those drawn by the trier of fact from the
evidence. State v. Buggs, 995 S.W.2d 102, 105 (Tenn. 1999) (citing Liakas v. State, 286
S.W.2d 856, 859 (Tenn. 1956)). “Questions concerning the credibility of witnesses, the
weight and value to be given the evidence, as well as all factual issues raised by the evidence
are resolved by the trier of fact.” State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). “A
guilty verdict by the jury, approved by the trial judge, accredits the testimony of the witnesses
for the State and resolves all conflicts in favor of the theory of the State.” State v. Cabbage,
571 S.W.2d 832, 835 (Tenn. 1978), superseded by statute on other grounds as stated in State

                                               46
v. Barone, 852 S.W.2d 216, 218 (Tenn.1993)) (quotations omitted). The Tennessee Supreme
Court stated the rationale for this rule:

              This well-settled rule rests on a sound foundation. The trial judge and
       the jury see the witnesses face to face, hear their testimony and observe their
       demeanor on the stand. Thus the trial judge and jury are the primary
       instrumentality of justice to determine the weight and credibility to be given
       to the testimony of witnesses. In the trial forum alone is there human
       atmosphere and the totality of the evidence cannot be reproduced with a
       written record in this Court.

Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1966) (citing Carroll v. State, 370 S.W.2d 523,
527 (Tenn. 1963)). This Court must afford the State of Tennessee the “‘strongest legitimate
view of the evidence’” contained in the record, as well as “‘all reasonable and legitimate
inferences’” that may be drawn from the evidence. Goodwin, 143 S.W.3d at 775 (quoting
State v. Smith, 24 S.W.3d 274, 279 (Tenn. 2000)). Because a verdict of guilt against a
defendant removes the presumption of innocence and raises a presumption of guilt, the
convicted criminal defendant bears the burden of showing that the evidence was legally
insufficient to sustain a guilty verdict. State v. Carruthers, 35 S.W.3d 516, 557-58 (Tenn.
2000) (citations omitted).

         At trial, the State proceeded under a theory of criminal responsibility to prove the
Defendant’s guilt of the offenses. The jury was instructed as to criminal responsibility. “A
person is criminally responsible as a party to an offense, if the offense is committed by the
person’s own conduct, by the conduct of another for which the person is criminally
responsible, or by both.” T.C.A. § 39-11-401(a). Tennessee Code Annotated section 39-11-
402(2) provides that a person is criminally responsible for the actions of another when,
“[a]cting with intent to promote or assist the commission of the offense, or to benefit in the
proceeds or results of the offense, the person solicits, directs, aids, or attempts to aid another
person to commit the offense . . . .” The person must “‘in some way associate himself with
the venture, act with knowledge that an offense is to be committed, and share in the criminal
intent of the principal in the first degree.’” State v. Maxey, 898 S.W.2d 756, 757 (Tenn.
Crim. App. 1994) (quoting Hembree v. State, 546 S.W.2d 235, 239 (Tenn. Crim. App.
1976)). The defendant’s requisite criminal intent may be inferred from his “presence,
companionship, and conduct before and after the offense.” State v. McBee, 644 S.W.2d 425,
428 (Tenn. Crim. App. 1982). A defendant convicted under a criminal responsibility theory
“is guilty in the same degree as the principal who committed the crime” and “is considered
to be a principal offender.” Id. at 171. Criminal responsibility is not a separate crime; rather,
it is “solely a theory by which the State may prove the defendant’s guilt of the alleged offense
. . . based upon the conduct of another person.” Lemacks, 996 S.W.2d at 170. No particular

                                               47
act need be shown, and the defendant need not have taken a physical part in the crime in
order to be held criminally responsible. Id.

       The Defendant challenges only the sufficiency of the evidence as it relates to criminal
responsibility; therefore, we address the State’s proof supporting criminal responsibility for
the acts. The evidence, viewed in the light most favorable to the State, showed that the
Defendant was residing at 2316 Chipman Street before, during, and after these offenses. The
Defendant was, at the time of these events and in the years following these offenses, good
friends with Cobbins, who was directly connected by DNA evidence to the crimes against
C.C. Proof was introduced that the Defendant wrote Cobbins three times during his pre-trial
incarceration. In the letters, the Defendant addressed Mr. Cobbins in an affectionate manner,
indicating that he was a “brother with love,” and promising that the two were “united
together forever.” He knew Davidson through Cobbins and had stayed at the 2316 Chipman
Street residence with Cobbins and Davidson on multiple occasions in December 2006
leading up to these offenses. As we earlier stated, criminal intent may be inferred from his
“presence, companionship, and conduct before and after the offense.” See McBee, 644
S.W.2d at 428.

        The evidence further showed that no one in the residence had a vehicle on January 6,
2007, and the Defendant knew of Cobbins and Davidson’s plan to carjack someone to obtain
a vehicle. The Defendant stated that he saw Cobbins and Davidson return to 2316 Chipman
Street in C.C.’s 4Runner. He watched as Davidson and Cobbins took C.C. and C.N., who
were both bound and blindfolded, into the residence. The Defendant told detectives that he
participated in discussions with Cobbins, Coleman, and Davidson about how to proceed once
the car had been stolen and while the victims were confined to the 2316 Chipman Street
residence. This is evidence from which the jury could reasonably infer that the Defendant
had knowledge of and participated in decisions regarding the ongoing crimes against C.C.
and C.N.

       After midnight, in the early morning hours of Sunday, January 7, 2007, four black
men were seen leaving 2316 Chipman Street and driving around in C.C.’s 4Runner in the
Chipman Street area. The Defendant admitted that on Sunday, January 7, 2007, he rode
around Knoxville in C.C.’s 4Runner while C.C. was still held captive in the house at 2316
Chipman Street. The Defendant’s willingness to make use of the victim’s car with full
knowledge that C.C. was bound, gagged, and confined to the north bedroom of the house at
2316 Chipman Street is evidence supporting the jury’s conclusion that the Defendant acted
with knowledge that an offense was being committed and that he shared in the criminal intent
of Davidson and Cobbins.

       The evidence showed that the Defendant was present in the very small, 805.8 square

                                             48
foot, residence that had no doors inside, while C.C. was brutally raped and physically abused.
The medical testimony showed that C.C. sustained a “tremendous amount” of “severe,”
“blunt force” injuries during her captivity at 2316 Chipman Street. She was then physically
bound into a fetal position so her body could be forced inside a garbage can that was kept in
the kitchen adjacent to the living room where the Defendant slept. Ultimately, she suffocated
while crammed inside the garbage can mere feet from the living room where the Defendant
was seen rolling marijuana on Sunday evening, January 7, 2007. The medical examiner
estimated that the victim died sometime between Sunday night, January 7, 2007, and early
morning Monday, January 8, 2007.

        On Tuesday, January 9, 2007, after C.N.’s body had been found shot and on fire next
to the railroad tracks near the Chipman Street residence, Davidson arranged through Vince
Wernimont for Cobbins, Coleman, and the Defendant to be driven by Jody Long back to
Kentucky, away from the scene of the crime, while Davidson hid in an abandoned house in
Knoxville. See Sotka v. State, 503 S.W.2d 212, 221 (Tenn. Crim. App. 1972) (“A
defendant’s flight and attempts to evade arrest are relevant as circumstances from which,
when considered with the other facts and circumstances in evidence, a jury can properly draw
an inference of guilty.”) Once back in Kentucky, the Defendant, along with Cobbins
monitored the investigation of C.C. and C.N.’s homicides via the internet, and the Defendant
was seen in possession of “small bullets” consistent with those associated with the crimes in
this case.

        When taken into custody, the Defendant spoke with the police about the events that
occurred at 2316 Chipman Street. His statements were inconsistent and contradictory, not
only to his own statements but also to the statements of other witnesses. The jury was
entitled to weigh the Defendant’s credibility and, in light of the evidence as a whole and the
inconsistencies in the Defendant’s account of the events, discredit the Defendant’s assertion
that he was a mere bystander to the horrific acts committed against the victims.

        The evidence supports a conclusion that the Defendant knew that Cobbins and
Davidson intended to carjack a vehicle, did so, and then kidnapped, raped, and killed the
victims. The Defendant’s presence and support of the endeavor showed that he furnished
substantial assistance in the commission of these felony offenses. The Defendant is not
entitled to relief.

                                        III. Conclusion

         Based on the foregoing reasoning and authorities, we affirm the judgments of the trial
court.



                                               49
     _________________________________
     ROBERT W. WEDEMEYER , JUDGE




50